                                               Case 15-14956-abl               Doc 300       Entered 11/13/18 08:18:32               Page 1 of 41




                                           1
                                           2
                                           2
                                           3
                                           3
                                           4Entered on Docket
                                      4November 13, 2018
                                   ___________________________________________________________________
                                           5
                                           5
                                           6
                                           6
                                           7   LARSON ZIRZOW & KAPLAN, LLC
                                           7   ZACHARIAH LARSON, ESQ.
                                           8   Nevada Bar No. 7787
                                           8   E-mail: zlarson@lzklegal.com
                                           9
                                               MATTHEW C. ZIRZOW, ESQ.
                                           9   Nevada Bar No. 7222
                                          10
                                          10   E-mail: mzirzow@lzklegal.com
                                          11   850 E. Bonneville Ave.
Tel: (702) 382-1170 Fax: (702) 382-1169
 LARSON ZIRZOW & KAPLAN, LLC




                                          11   Las Vegas, Nevada 89101
                                          12   Tel: (702) 382-1170
                                          12   Fax: (702) 382-1169
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          13
                                          13
                                          14   Attorneys for Debtor
                                          14
                                          15
                                          15                                        UNITED STATES BANKRUPTCY COURT
                                          16                                               DISTRICT OF NEVADA
                                          16
                                          17
                                               In re:                                                           Case No.: BK-S-15-14956-abl
                                          17
                                          18                                                                    Chapter 11
                                          18   MARC JOHN RANDAZZA,
                                          19                                                                    Confirmation Hearing:
                                          19                         Debtor.                                    Date: November 7, 2018
                                          20                                                                    Time: 1:30 p.m.
                                          20
                                          21
                                                               ORDER CONFIRMING DEBTOR’S CHAPTER 11 PLAN OF
                                          21
                                          22                REORGANIZATION, AND APPROVING DISCLOSURE STATEMENT
                                          22                   TO ACCOMPANY CHAPTER 11 PLAN ON A FINAL BASIS
                                          23
                                          23              The Court having reviewed and considered the Debtor’s Chapter 11 Plan of
                                          24
                                          24   Reorganization (the “Plan”)1 [ECF No. 269] and the Disclosure Statement to Accompany Debtor’s
                                          25
                                          25   Chapter 11 Plan of Reorganization (the “Disclosure Statement”) [ECF No. 268], filed herein by
                                          26
                                          26
                                          27   1
                                                   All capitalized terms not defined herein shall have the meaning ascribed to them in the Plan.
                                          27
                                          28
                                          28
                                                                                                            1
                                               Case 15-14956-abl       Doc 300      Entered 11/13/18 08:18:32         Page 2 of 41




                                           1   Marc John Randazza, as debtor and debtor in possession (the “Debtor”); the Court having further
                                           2
                                           2   reviewed and considered the Debtor’s Brief in Support of Confirmation of Chapter 11 Plan of
                                           3
                                           3   Reorganization and Final Approval of Disclosure Statement [ECF No. 294] and the Declaration
                                           4
                                           4   of Marc Randazza [ECF No. 295] filed in support of confirmation; no timely written objections to
                                           5
                                           5   final approval of the Disclosure Statement or confirmation of the Plan having been filed; the Court
                                           6
                                           6   having held a hearing on confirmation of the Plan and final approval of the Disclosure Statement,
                                           7
                                           7   with all appearances having been noted on the record; the Court having heard and considered the
                                           8
                                           8   arguments of counsel; notice of the Plan and Disclosure Statement and of the hearing on approval
                                           9
                                           9   of the same having been proper under the circumstances; the Court having stated its findings of
                                          10
                                          10   fact and conclusions of law on the record at the hearing, which are incorporated herein by reference
                                          11
Tel: (702) 382-1170 Fax: (702) 382-1169
 LARSON ZIRZOW & KAPLAN, LLC




                                          11   in accordance with Fed. R. Civ. P. 52, made applicable pursuant to Fed. R. Bankr. P. 7052 and
                                          12
                                          12   9014; and good cause appearing therefore,
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          13
                                          13          IT IS HEREBY ORDERED:
                                          14
                                          14          1.      The Disclosure Statement is APPROVED on a final basis as containing adequate
                                          15
                                          15   information pursuant to Fed. R. Bankr. P. 3017 and 11 U.S.C. § 1125.
                                          16
                                          16          2.      The Plan, as modified by this Order, is CONFIRMED pursuant to 11 U.S.C. §
                                          17
                                          17   1129(a) and (b). A copy of the confirmed Plan, subject to the modification in Paragraph 3 of this
                                          18
                                          18   Order, is attached as Exhibit 1.
                                          19
                                          19          3.      Section 1.1.1(c) of the Plan is deleted in its entirety, such that Section 12.14 of the
                                          20
                                          20   Plan shall govern all fees and charges payable pursuant to 28 U.S.C. § 1930. This modification to
                                          21
                                          21   the Plan is APPROVED pursuant to 11 U.S.C. § 1127 and incorporated into the Plan by reference.
                                          22
                                          22          4.      The Randazza Marital Settlement Agreement attached to the Disclosure Statement
                                          23
                                          23   as Exhibit 4 and included as part of the Plan is APPROVED as a fair and equitable settlement
                                          24
                                          24   pursuant to Fed. R. Bankr. P. 9019, and is fully effective and enforceable according to its terms.
                                          25
                                          25          IT IS SO ORDERED.
                                          26
                                          26   ...
                                          27
                                          27   ...
                                          28
                                          28
                                                                                                2
                                               Case 15-14956-abl       Doc 300      Entered 11/13/18 08:18:32         Page 3 of 41




                                               PREPARED AND SUBMITTED:                              APPROVED / DISAPPROVED:
                                           1
                                           2
                                           2   By: /s/ Matthew C. Zirzow                            By: /s/ Jason Blumberg
                                           3   LARSON ZIRZOW & KAPLAN, LLC                          Jason Blumberg
                                           3   ZACHARIAH LARSON, ESQ.                               Trial Attorney
                                           4   Nevada Bar No. 7787                                  United States Department of Justice
                                           4   E-mail: zlarson@lzlawnv.com                          Office of the United States Trustee
                                           5   MATTHEW C. ZIRZOW, ESQ.                              501 “I” Street, Suite 7-500
                                           5   Nevada Bar No. 7222                                  Sacramento, California 95814-2322
                                           6
                                           6   E-mail: mzirzow@lzlawnv.com                          Tel: (916) 930-2100 Ext. 2076
                                           7   850 E. Bonneville Ave.                               Fax: (916) 930-2099
                                           7   Las Vegas, Nevada 89101                              Email: jason.blumberg@usdoj.gov
                                           8
                                           8   Attorneys for Debtor
                                           9
                                           9
                                          10
                                          10                                     LR 9021 CERTIFICATION
                                          11
Tel: (702) 382-1170 Fax: (702) 382-1169
 LARSON ZIRZOW & KAPLAN, LLC




                                          11          In accordance with LR 9021, counsel submitting this document certifies that the order
                                          12
                                          12   accurately reflects the court’s ruling and that (check one):
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          13
                                          13                  The court has waived the requirement of approval under LR 9021(b)(1).
                                          14
                                          14                  No party appeared at the hearing or filed an objection to the motion.
                                          15
                                          15                  I have delivered a copy of this proposed order to all counsel who appeared at the
                                          16   hearing, and each has approved or disapproved the order, or failed to respond, as indicated above.
                                          16
                                          17
                                                              I certify that this is a case under chapter 7 or 13, that I have served a copy of this
                                          17
                                          18   order with the motion pursuant to LR 9014(g), and that no party has objected to the form or content
                                          18   of the order.
                                          19
                                          19                                                  ###
                                          20
                                          20
                                          21
                                          21
                                          22
                                          22
                                          23
                                          23
                                          24
                                          24
                                          25
                                          25
                                          26
                                          26
                                          27
                                          27
                                          28
                                          28
                                                                                                3
Case 15-14956-abl   Doc 300   Entered 11/13/18 08:18:32   Page 4 of 41




                     EXHIBIT 1
                                               Case 15-14956-abl       Doc 300
                                                                           269   Entered 11/13/18
                                                                                         09/13/18 08:18:32
                                                                                                  16:49:35   Page 5
                                                                                                                  1 of 41
                                                                                                                       37


                                           1   LARSON ZIRZOW & KAPLAN, LLC
                                               ZACHARIAH LARSON, ESQ.
                                           2
                                               Nevada Bar No. 7787
                                           3   E-mail: zlarson@lzklegal.com
                                               MATTHEW C. ZIRZOW, ESQ.
                                           4   Nevada Bar No. 7222
                                               E-mail: mzirzow@lzklegal.com
                                           5
                                               850 E. Bonneville Ave.
                                           6   Las Vegas, Nevada 89101
                                               Tel: (702) 382-1170
                                           7   Fax: (702) 382-1169
                                           8   Attorneys for Debtor
                                           9

                                          10                            UNITED STATES BANKRUPTCY COURT
                                                                               DISTRICT OF NEVADA
                                          11

                                          12   In re:                                        Case No: BK-S-15-14956-abl
Tel: (702) 382-1170 Fax: (702) 382-1169




                                                                                             Chapter 11
  LARSON ZIRZOW & KAPLAN, LLC




                                          13   MARC JOHN RANDAZZA,
                                                                                             Combined Hearing:
        Las Vegas, Nevada 89101




                                          14
          850 E. Bonneville Ave.




                                                                      Debtor.                Date: November 7, 2018
                                                                                             Time: 1:30 p.m.
                                          15

                                          16            [PROPOSED] DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27
                                          28
                                               Case 15-14956-abl              Doc 300
                                                                                  269           Entered 11/13/18
                                                                                                        09/13/18 08:18:32
                                                                                                                 16:49:35                         Page 6
                                                                                                                                                       2 of 41
                                                                                                                                                            37


                                           1
                                                                                               TABLE OF CONTENTS
                                           2
                                                                                                                                                                                       Page
                                           3
                                               1.    DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF
                                           4         TIME ....................................................................................................................................1
                                           5         1.1. Definitions.....................................................................................................................1
                                           6                    1.1.1. Administrative Claim. ....................................................................................1
                                           7                    1.1.2. Administrative Claim Bar Date. ....................................................................1
                                                                1.1.3. Allowed. .........................................................................................................1
                                           8                    1.1.4. Assets. ............................................................................................................2
                                                                1.1.5. Avoidance Actions. ........................................................................................2
                                           9                    1.1.6. Bankruptcy Code............................................................................................2
                                          10                    1.1.7. Bankruptcy Court. ..........................................................................................2
                                                                1.1.8. Bankruptcy Rules. ..........................................................................................2
                                          11                    1.1.9. Bar Date .........................................................................................................2
                                                                1.1.10. Business Day. ...............................................................................................3
                                          12                    1.1.11. Cash..............................................................................................................3
Tel: (702) 382-1170 Fax: (702) 382-1169
  LARSON ZIRZOW & KAPLAN, LLC




                                                                1.1.12. Causes of Action. .........................................................................................3
                                          13
                                                                1.1.13. Chapter 11 Case. ..........................................................................................3
        Las Vegas, Nevada 89101




                                          14                    1.1.14. Claim. ...........................................................................................................3
          850 E. Bonneville Ave.




                                                                1.1.15. Claim Objection Deadline............................................................................3
                                          15                    1.1.16. Claims Register. ...........................................................................................3
                                                                1.1.17. Class. ............................................................................................................3
                                          16
                                                                1.1.18. Confirmation. ...............................................................................................3
                                          17                    1.1.19. Confirmation Date. ......................................................................................3
                                                                1.1.20. Confirmation Hearing. .................................................................................3
                                          18                    1.1.21. Confirmation Order. .....................................................................................4
                                                                1.1.22. Creditor. .......................................................................................................4
                                          19                    1.1.23. Cure. .............................................................................................................4
                                          20                    1.1.24. Debtor. .........................................................................................................4
                                                                1.1.25. Disallowed Claim.........................................................................................4
                                          21                    1.1.26. Disclosure Statement. ..................................................................................4
                                                                1.1.27. Disputed. ......................................................................................................4
                                          22                    1.1.28. Distribution. .................................................................................................4
                                          23                    1.1.29. Distribution Record Date. ............................................................................4
                                                                1.1.30. Effective Date. .............................................................................................4
                                          24                    1.1.31. Estate. ...........................................................................................................5
                                                                1.1.32. Excelsior Parties...........................................................................................5
                                          25                    1.1.33. Excelsior Settlement Agreement..................................................................5
                                                                1.1.34. Executory Contract. .....................................................................................5
                                          26
                                                                1.1.35. Federal Judgment Rate. ................................................................................5
                                          27                    1.1.36. File. ..............................................................................................................5
                                                                1.1.37. Final Decree. ................................................................................................5
                                          28                    1.1.38. Final Order. ..................................................................................................5
                                                                1.1.39. General Unsecured Claim. ...........................................................................5
                                                                                                                   i
                                                Case 15-14956-abl               Doc 300
                                                                                    269           Entered 11/13/18
                                                                                                          09/13/18 08:18:32
                                                                                                                   16:49:35                        Page 7
                                                                                                                                                        3 of 41
                                                                                                                                                             37


                                           2                       1.1.40. Holder. .........................................................................................................6
                                           31                      1.1.41. Impaired. ......................................................................................................6
                                           42                      1.1.42. Insider...........................................................................................................6
                                           5                       1.1.43. Jennifer Randazza. .......................................................................................6
                                           63                      1.1.44. Jennifer Randazza Claims. ...........................................................................6
                                           7                       1.1.45. Lien. .............................................................................................................6
                                           84                      1.1.46. Litigation Claims. ........................................................................................6
                                           95                      1.1.47. MJRPA.........................................................................................................6
                                          10                       1.1.48. Other Secured Claims. .................................................................................6
                                          116                      1.1.49. Permitted Encumbrances. ............................................................................6
                                          12                       1.1.50. Person...........................................................................................................7
                                          137                      1.1.51. Petition Date.................................................................................................7
                                          14                       1.1.52. Plan. .............................................................................................................7
                                            8                      1.1.53. Priority Non-Tax Claim. ..............................................................................7
                                          15
                                          169                      1.1.54. Priority Tax Claims. .....................................................................................7
                                          17                       1.1.55. Professional. .................................................................................................7
                                          10
                                          18                       1.1.56. Professional Fees. ........................................................................................7
                                          19                       1.1.57. Professional Fee Claim. ...............................................................................7
                                          11
                                          20                       1.1.58. Projected Disposable Income. ......................................................................7
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12                       1.1.59. Proof of Claim..............................................................................................7
  LARSON ZIRZOW & KAPLAN, LLC




                                          22                       1.1.60. Pro Rata........................................................................................................7
                                          13
                                          23                       1.1.61. Randazza Marital Settlement Documents. ...................................................8
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24                       1.1.62. Reorganized Debtor. ....................................................................................8
                                          14
                                          25                       1.1.63. Representatives. ...........................................................................................8
                                          26                       1.1.64. RLG..............................................................................................................8
                                          15
                                          27                       1.1.65. Schedules. ....................................................................................................8
                                          28
                                          16                       1.1.66. Secured. ........................................................................................................8
                                                                   1.1.67. Unexpired Lease. .........................................................................................8
                                          17                       1.1.68. Unimpaired. .................................................................................................8
                                                                   1.1.69. Unsecured Claim. .........................................................................................8
                                          18
                                                                   1.1.70. U.S. Trustee Fees. ........................................................................................8
                                          19
                                                        1.2. Computation of Time. ...................................................................................................8
                                          20            1.3. Rules of Interpretation. .................................................................................................9
                                                        1.4. Exhibits and Plan Schedules. ........................................................................................9
                                          21
                                                2. TREATMENT OF UNCLASSIFIED CLAIMS ..........................................................................9
                                          22
                                                        2.1. Treatment of Administrative Claims. ...........................................................................9
                                          23

                                          24                       2.1.1. Generally. .......................................................................................................9
                                                                   2.1.2. Requests for Payment.....................................................................................9
                                          25
                                                        2.2. Priority Tax Claims. ....................................................................................................10
                                          26
                                                3. DESIGNATION OF CLASSES OF CLAIMS. .........................................................................10
                                          27
                                                        3.1. Overview. ....................................................................................................................10
                                          28

                                                                                                                    ii
                                                Case 15-14956-abl                Doc 300
                                                                                     269          Entered 11/13/18
                                                                                                          09/13/18 08:18:32
                                                                                                                   16:49:35                        Page 8
                                                                                                                                                        4 of 41
                                                                                                                                                             37


                                           2             3.2. Summary of Classification. .........................................................................................10
                                           31            3.3. Class 1: Specialized Loan Servicing Secured Claim. .................................................10
                                           42
                                           5                       3.3.1. Claims in Class. ...........................................................................................10
                                           63                      3.3.2. Treatment. ....................................................................................................11
                                           7                       3.3.3. Impairment and Voting. ...............................................................................11
                                           84
                                           95            3.4. Class 2: Other Secured Claims. .................................................................................11
                                          10
                                                                   3.4.1. Claims in Class. ...........................................................................................11
                                          116
                                                                   3.4.2. Treatment. ....................................................................................................11
                                          12
                                                                   3.4.3. Impairment and Voting. ...............................................................................11
                                          137
                                          14             3.5. Class 3: Priority Non-Tax Claims. .............................................................................11
                                            8
                                          15
                                          169                      3.5.1. Claims in Class. ...........................................................................................11
                                          17                       3.5.2. Treatment. ....................................................................................................11
                                          10
                                          18                       3.5.3. Interest. .........................................................................................................11
                                          19                       3.5.4. Impairment and Voting. ...............................................................................12
                                          11
                                          20
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12             3.6. Class 4: Excelsior Parties Claims. ..............................................................................12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22
                                          13
                                          23                       3.6.1. Claims in Class. ...........................................................................................12
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24                       3.6.2. Treatment. ....................................................................................................12
                                          14
                                          25                       3.6.3. Impairment and Voting. ...............................................................................12
                                          26
                                          15
                                          27             3.7. Class 5: Jennifer Randazza Claims. ............................................................................12
                                          28
                                          16
                                                                   3.7.1. Claims in Class. ...........................................................................................12
                                          17                       3.7.2. Treatment. ....................................................................................................12
                                                                   3.7.3. Impairment and Voting. ...............................................................................12
                                          18
                                                         3.8. Class 6: General Unsecured Claims. ...........................................................................12
                                          19
                                                                   3.8.1. Claims in Class. ...........................................................................................12
                                          20                       3.8.2. Treatment. ....................................................................................................13
                                          21                       3.8.3. Impairment and Voting. ...............................................................................13

                                          22             3.9. Elimination of Vacant Classes. ...................................................................................13

                                          23    4. PLAN IMPLEMENTATION .....................................................................................................13

                                          24             4.1. Plan Implementation Occurring on Effective Date. ....................................................13
                                                         4.2. Reorganized Debtor. ...................................................................................................13
                                          25
                                                         4.3. Notice of Effectiveness. ..............................................................................................13
                                          26             4.4. Operations and Management of Reorganized Debtor. ................................................13
                                                         4.5. Source of Payments. ....................................................................................................14
                                          27             4.6. Final Decree. ...............................................................................................................14
                                                         4.7. Administrative Closure. ..............................................................................................14
                                          28

                                                                                                                    iii
                                                Case 15-14956-abl                Doc 300
                                                                                     269           Entered 11/13/18
                                                                                                           09/13/18 08:18:32
                                                                                                                    16:49:35                        Page 9
                                                                                                                                                         5 of 41
                                                                                                                                                              37


                                           2             4.8. Effectuating Documents, Further Transactions...........................................................14
                                           31
                                           42   5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES ..................................................14
                                           5
                                           63            5.1. Executory Contracts and Unexpired Leases. ..............................................................14
                                           7             5.2. Approval of Assumption or Rejection. .......................................................................14
                                           84            5.3. Cure of Defaults. .........................................................................................................15
                                           95            5.4. Objection to Cure Amounts. .......................................................................................15
                                          10             5.5. Confirmation Order. ....................................................................................................15
                                          116            5.6. Post-Petition Date Contracts and Leases. ...................................................................16
                                          12             5.7. Rejection Damages Bar Date. .....................................................................................16
                                          137            5.8. Modifications, Amendments, Supplements, Restatements, or Other
                                          14                     Agreements. ...........................................................................................................16
                                            8            5.9. Reservation of Rights. .................................................................................................16
                                          15
                                          169
                                                6. MANNER OF DISTRIBUTION OF PROPERTY UNDER THE PLAN .................................16
                                          17
                                          10
                                          18             6.1. Distributions on Account of Claims Allowed as of the Effective Date. .....................16
                                          19             6.2. Manner of Payment Under the Plan. ...........................................................................16
                                          11
                                          20             6.3. Whole Dollars. ............................................................................................................16
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12             6.4. Escheat. .......................................................................................................................16
  LARSON ZIRZOW & KAPLAN, LLC




                                          22             6.5. Delivery of Distributions. ...........................................................................................17
                                          13
                                          23
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24                        6.5.1. Record Date for Distributions. .....................................................................17
                                          14
                                          25                        6.5.2. Delivery of Distributions in General. ...........................................................17
                                          26
                                          15                        6.5.3. Distributions Not Subject to Legal Process. ................................................17
                                          27                        6.5.4. Returned Distributions. ................................................................................17
                                          28
                                          16                        6.5.5. Disputed Distributions. ................................................................................18
                                                                    6.5.6. Setoffs. .........................................................................................................18
                                          17                        6.5.7. Withholding Taxes. ......................................................................................18
                                          18                        6.5.8. No Recourse. ................................................................................................18

                                          19    7. PROCEDURES FOR RESOLVING DISPUTED CLAIMS .....................................................19

                                          20             7.1. Objection to and Resolution of Claims. ......................................................................19
                                                         7.2. Payments. ....................................................................................................................19
                                          21             7.3. Contingent Claims. .....................................................................................................19
                                          22             7.4. Estimation of Claims. .................................................................................................19

                                          23    8. RESERVATION OF RIGHTS ..................................................................................................19

                                          24             8.1. Withdrawal of Plan; Rights if Plan Not Confirmed; Effective Date Does Not
                                                                Occur. .....................................................................................................................19
                                          25             8.2. No Admissions or Waiver. ..........................................................................................20
                                          26    9. CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE .........20
                                          27
                                                         9.1. Conditions to Confirmation. .......................................................................................20
                                          28             9.2. Conditions to Occurrence of Effective Date. ..............................................................20

                                                                                                                     iv
                                                Case
                                                Case15-14956-abl
                                                     15-14956-abl Doc
                                                                  Doc300
                                                                      269 Entered
                                                                          Entered11/13/18
                                                                                  09/13/1808:18:32
                                                                                           16:49:35 Page
                                                                                                    Page10
                                                                                                         6 of
                                                                                                           of37
                                                                                                              41


                                           2    10. EFFECT OF CONFIRMATION OF PLAN ............................................................................21
                                           31
                                           42            10.1. Discharge. .................................................................................................................21
                                           5             10.2. Exculpation. ..............................................................................................................21
                                           63            10.3. Modification of Debt Instruments. ............................................................................21
                                           7             10.4. Judgments Void. .......................................................................................................21
                                           84            10.5. No Effect on Insurance Settlement. ..........................................................................21
                                           95            10.6. Approval of Randazza Marital Settlement Agreement. ............................................22
                                          10             10.7. Revesting of Assets in Debtor...................................................................................22
                                          116            10.8. Preservation of Causes of Action. .............................................................................22
                                          12             10.9. Maintenance of Administrative Claim Status. ..........................................................22
                                          137            10.10. Disallowance of Claims Not Allowed and Tardy Proofs of Claim. ........................22
                                          14             10.11. No Limitation on Effect of Confirmation. ..............................................................23
                                            8
                                          15
                                          169   11. RETENTION OF JURISDICTION .........................................................................................23
                                          17
                                                         11.1. Retention of Jurisdiction. ..........................................................................................23
                                          10
                                          18
                                                         11.2. Jurisdiction Unaffected. ............................................................................................24
                                          19
                                          11             11.3. Failure of Bankruptcy Court to Exercise Jurisdiction. ..............................................24
                                          20
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12    12. MISCELLANEOUS PROVISIONS ........................................................................................25
  LARSON ZIRZOW & KAPLAN, LLC




                                          22
                                          13
                                          23             12.1. Modification of the Plan. ..........................................................................................25
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24             12.2. Notices to Debtor. .....................................................................................................25
                                          14
                                          25             12.3. Notices to Creditors. .................................................................................................26
                                          26
                                          15             12.4. Headings. ..................................................................................................................26
                                          27             12.5. Non-Severability of Plan Provisions. ........................................................................26
                                          28
                                          16             12.6. Waiver or Estoppel. ..................................................................................................26
                                                         12.7. Governing Law. ........................................................................................................26
                                          17             12.8. Successors and Assigns.............................................................................................26
                                          18             12.9. Modification of Payment Terms. ..............................................................................26
                                                         12.10. Effectuating Documents; Further Transactions; Timing.........................................27
                                          19             12.11. Exemption from Transfer Taxes. ............................................................................27
                                                         12.12. Default Under Plan. ................................................................................................27
                                          20
                                                                   12.12.1. Creditor Action Restrained. .....................................................................27
                                          21
                                                                   12.12.2. Obligations to Each Class Separate. ........................................................27
                                          22                       12.12.3. Material Default Defined. ........................................................................27
                                                                   12.12.4. Remedies Upon Material Default. ...........................................................28
                                          23                       12.12.5. Claims Not Affected by Plan. ..................................................................28
                                                                   12.12.6. Effect of Conversion to Chapter 7. ..........................................................28
                                          24
                                                         12.13. Cramdown. ..............................................................................................................28
                                          25
                                                         12.14. Fees and Reporting to the United States Trustee. ...................................................28
                                          26             12.15. Entire Agreement. ...................................................................................................29

                                          27

                                          28

                                                                                                                    v
                                               Case
                                               Case15-14956-abl
                                                    15-14956-abl Doc
                                                                 Doc300
                                                                     269 Entered
                                                                         Entered11/13/18
                                                                                 09/13/1808:18:32
                                                                                          16:49:35 Page
                                                                                                   Page11
                                                                                                        7 of
                                                                                                          of37
                                                                                                             41


                                           1           Marc John Randazza, as debtor and debtor-in-possession, hereby proposes this plan of
                                               reorganization for the resolution of his outstanding Claims.1 All Creditors and other parties-in-
                                           2
                                               interest should refer to the Disclosure Statement for a discussion of Debtor’s history, assets,
                                           3   historical financial data, and for a summary and analysis of the Plan and certain related matters.
                                               All Holders of Claims against the Debtor are encouraged to read the Plan, the Disclosure
                                           4   Statement, and the related solicitation materials in their entirety before voting to accept or reject
                                               the Plan. Subject to the restrictions on modifications set forth in section 1127 of the Bankruptcy
                                           5
                                               Code and Bankruptcy Rule 3019 and those restrictions on modifications set forth in Article 12 to
                                           6   the Plan, Debtor expressly reserves the right to alter, amend, strike, withdraw, or modify the Plan
                                               one or more times before its substantial consummation.
                                           7
                                               1. DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF TIME
                                           8
                                                       1.1. Definitions. For the purposes of the Plan, except as expressly provided or unless the
                                           9
                                               context otherwise requires, all capitalized terms not otherwise defined shall have the meanings
                                          10   ascribed to them in this Section 1.1. Any term used in the Plan that is not defined herein, but is
                                               defined in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning ascribed to that
                                          11   term in the Bankruptcy Code or the Bankruptcy Rules, in that order of priority. Whenever the
                                               context requires, such terms shall include the plural as well as the singular, the masculine gender
                                          12   shall include the feminine, and the feminine gender shall include the masculine. As used in the
Tel: (702) 382-1170 Fax: (702) 382-1169
  LARSON ZIRZOW & KAPLAN, LLC




                                          13   Plan, the following terms shall have the meanings specified below:
        Las Vegas, Nevada 89101




                                          14                      1.1.1. Administrative Claim. A Claim for any cost or expense of administration
          850 E. Bonneville Ave.




                                                          of the Chapter 11 Case allowed pursuant to sections 503(b), 507(a)(2) or 507(b) of the
                                          15              Bankruptcy Code, including: (a) the actual and necessary costs and expenses incurred
                                                          after the Petition Date and through the Effective Date of preserving the Estate; (b)
                                          16              compensation and reimbursement of expenses for legal, financial advisory, accounting,
                                          17              and other services, including but not limited to, Allowed Professional Fees, pursuant to
                                                          sections 327, 328, 330(a), or 331 of the Bankruptcy Code or otherwise for the period
                                          18              commencing on the Petition Date and ending on the Effective Date; (c) all fees and
                                                          charges payable pursuant to 28 U.S.C. § 1930; and (d) all Bankruptcy Court approved
                                          19              requests for compensation or expense reimbursement for making a substantial
                                          20              contribution in the Chapter 11 Case, pursuant to sections 503(b)(3), (4), and (5) of the
                                                          Bankruptcy Code or otherwise.
                                          21
                                                                 1.1.2. Administrative Claim Bar Date. The deadline for filing requests for
                                          22              allowance and payment of Administrative Claims, including but not limited to
                                                          Professional Fees, which shall be thirty (30) days after the Effective Date.
                                          23

                                          24                       1.1.3. Allowed. With reference to any Claim against the Debtor: (a) any Claim
                                                          against the Debtor that has been listed in his Schedules, as such Schedules may be
                                          25              amended from time to time in accordance with Bankruptcy Rule 1009, as liquidated in
                                                          amount and not disputed or contingent and for which no contrary Proof of Claim has been
                                          26              Filed; (b) any Claim allowed (i) under the Plan, (ii) by Final Order, or (iii) as to which the
                                                          liability of Debtor and the amount thereof are determined by a final order of a court of
                                          27
                                          28   1
                                                   All capitalized terms herein shall have the meanings as ascribed to them in Section 1.1 of the Plan.



                                                                                                            1
                                                Case
                                                Case15-14956-abl
                                                     15-14956-abl Doc
                                                                  Doc300
                                                                      269 Entered
                                                                          Entered11/13/18
                                                                                  09/13/1808:18:32
                                                                                           16:49:35 Page
                                                                                                    Page12
                                                                                                         8 of
                                                                                                           of37
                                                                                                              41


                                           2          competent jurisdiction other than the Bankruptcy Court; or (c) as to which a Proof of
                                           31         Claim has been timely Filed in a liquidated amount with the Bankruptcy Court, pursuant
                                           42         to the Bankruptcy Code or any order of the Bankruptcy Court, or has been Filed with
                                           5          leave of the Bankruptcy Court after notice and a hearing, provided that no objection to the
                                           63         allowance of such Claim or motion to expunge such Claim has been interposed by any
                                           7          party in interest before any final date for the filing of such objections or motions set forth
                                           84         in the Plan, the Confirmation Order or other order of the Bankruptcy Court. For purposes
                                           95         of determining the amount of an Allowed Claim, there shall be deducted therefrom an
                                          10          amount equal to the amount of any valid and enforceable claim that Debtor may hold
                                          116         against the Holder thereof, to the extent such Claim may be validly offset, recouped, or
                                          12          otherwise reduced under applicable law.
                                          137
                                          14                  1.1.4. Assets. All of the assets, property, interests, real and personal, tangible and
                                            8         intangible, wherever situated, of Debtor, as they exist as of the Effective Date, and to the
                                          15
                                          169         extent provided by the applicable provisions of the Bankruptcy Code, including without
                                          17          limitation sections 541 and 1115(a) of the Bankruptcy Code.
                                          10
                                          18
                                          19                 1.1.5. Avoidance Actions. Any actions commenced, or that may be commenced
                                          11
                                          20          before or after the Effective Date, pursuant to sections 510, 541, 542, 543, 544, 545, 547,
                                                      548, 549, 550, 551, 553(b) and 724(a) of the Bankruptcy Code.
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22
                                                             1.1.6. Bankruptcy Code. The Bankruptcy Reform Act of 1978, title 11 of the
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                      United States Code, as amended from time to time, as applicable to these Chapter 11
          850 E. Bonneville Ave.




                                          24
                                          14          Case, as now in effect or hereafter amended.
                                          25
                                          26
                                          15                  1.1.7. Bankruptcy Court. The United States Bankruptcy Court for the District of
                                          27          Nevada having jurisdiction over the Chapter 11 Case, and to the extent of the withdrawal
                                          28
                                          16          of any reference under section 157 of title 28 of the United States Code and/or the
                                          17          General Order of the United States District Court for the District of Nevada pursuant to
                                                      section 151 of title 28 of the United States Code, the United States District Court for the
                                          18          District of Nevada.

                                          19                  1.1.8. Bankruptcy Rules. Collectively, the Federal Rules of Bankruptcy
                                                      Procedure as applicable to the Chapter 11 Case, the Local Rules of Bankruptcy Practice
                                          20          for the United States District Court for the District of Nevada, both as are now in effect or
                                          21          hereafter amended.

                                          22                  1.1.9. Bar Date In the case of non-governmental Creditors, December 30, 2015,
                                                      which is the date established by the Bankruptcy Court by which such Creditors are
                                          23          required to file proofs of claim with respect to pre-petition Claims including Claims
                                                      asserted pursuant to section 503(b)(9) of the Bankruptcy Code, except with respect to
                                          24
                                                      Administrative Claims, Claims arising from the rejection of any Executory Contracts and
                                          25          Unexpired Leases, and Claims that were scheduled by Debtor as undisputed, non-
                                                      contingent, and unliquidated. In the case of governmental Creditors, February 24, 2016,
                                          26          which is the date established by the Bankruptcy Court by which such Creditors are
                                                      required to file proofs of claim with respect to pre-petition Claims, including but not
                                          27          limited to Priority Tax Claims.
                                          28

                                                                                                2
                                                Case
                                                Case15-14956-abl
                                                     15-14956-abl Doc
                                                                  Doc300
                                                                      269 Entered
                                                                          Entered11/13/18
                                                                                  09/13/1808:18:32
                                                                                           16:49:35 Page
                                                                                                    Page13
                                                                                                         9 of
                                                                                                           of37
                                                                                                              41


                                           2                 1.1.10. Business Day. A day, other than a Saturday, Sunday, or “legal holiday” as
                                           31         defined in Bankruptcy Rule 9006(a).
                                           42
                                           5                  1.1.11. Cash. The legal tender of the United States of America or the equivalent
                                           63         thereof, including bank deposits, checks, negotiable instruments, wire transfers of
                                           7          immediately available funds, or other cash equivalents.
                                           84
                                           95                 1.1.12. Causes of Action. Any Claim, Avoidance Action, cause of action, contro-
                                          10          versy, demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability,
                                          116         damage, judgment, account, defense, offset, power, privilege, license, and franchise of
                                          12          any kind or character whatsoever, known, unknown, contingent or non-contingent,
                                          137         matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
                                          14          undisputed, secured or unsecured, assertable directly or derivatively, whether arising
                                            8         before, on or after the Petition Date, in contract or in tort, in law or in equity, or pursuant
                                          15
                                          169         to any other theory of law.
                                          17
                                          10                 1.1.13. Chapter 11 Case. The case under chapter 11 of the Bankruptcy Code
                                          18
                                                      involving the Debtor, having case number BK-S-15-14956-abl, including all adversary
                                          19
                                          11          proceedings pending in connection therewith.
                                          20
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                                              1.1.14. Claim. Any right to payment from the Debtor, whether or not such right
                                          22          is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                      disputed, undisputed, legal, equitable, secured, or unsecured arising at any time before the
          850 E. Bonneville Ave.




                                          24          Effective Date or relating to any event that occurred before the Effective Date, or any
                                          14
                                          25          right to an equitable remedy for breach of performance if such breach gives rise to a right
                                          26
                                          15          to payment from Debtor, whether or not such right to an equitable remedy is reduced to
                                          27          judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or
                                          28
                                          16          unsecured.
                                          17
                                                             1.1.15. Claim Objection Deadline. The date that is 180 days from the Effective
                                          18          Date for all Claims, which deadline may be extended by Reorganized Debtor upon
                                                      request after notice and a hearing.
                                          19
                                                              1.1.16. Claims Register. The official register of Claims maintained by the Court
                                          20          in the Debtor’s Chapter 11 Case.
                                          21                 1.1.17. Class. A category of Holders of Claims as classified in the Plan.
                                          22
                                                             1.1.18. Confirmation. The entry by the Bankruptcy Court of the Confirmation
                                          23          Order on the docket in the Chapter 11 Case.

                                          24                 1.1.19. Confirmation Date. The date upon which the clerk of the Bankruptcy
                                                      Court enters the Confirmation Order on the docket of the Chapter 11 Case.
                                          25
                                                             1.1.20. Confirmation Hearing. The hearing held by the Bankruptcy Court to
                                          26
                                                      consider confirmation of the Plan pursuant to section 1128 of the Bankruptcy Code, as
                                          27          such hearing may be adjourned or continued from time to time.

                                          28

                                                                                                3
                                                Case 15-14956-abl     Doc 300
                                                                          269     Entered 11/13/18
                                                                                          09/13/18 08:18:32
                                                                                                   16:49:35         Page 14
                                                                                                                         10 of 41
                                                                                                                               37


                                           2                 1.1.21. Confirmation Order. The order entered by the Bankruptcy Court
                                           31         confirming the Plan pursuant to section 1129 of the Bankruptcy Code.
                                           42
                                           5                 1.1.22. Creditor. Any Holder of a Claim, whether or not such Claim is Allowed.
                                           63
                                           7                  1.1.23. Cure. The distribution on the Effective Date or as soon thereafter as
                                           84         practicable of Cash, or such other property as may be agreed upon by the parties or
                                           95         ordered by the Bankruptcy Court, with respect to the assumption of an Executory
                                          10          Contract or Unexpired Lease pursuant to section 365(b) of the Bankruptcy Code, or with
                                          116         respect to any other debt instrument, in an amount equal to: (i) all unpaid monetary
                                          12          obligations due under such Executory Contract or Unexpired Lease or required to pay to
                                          137         bring current the debt instrument and thereby reinstate the debt and return to the pre-
                                          14          default conditions to the extent such obligations are enforceable under the Bankruptcy
                                            8         Code or applicable non-bankruptcy law; and (ii) with respect to any debt instrument, if a
                                          15
                                          169         claim arises from the Debtor’s failure to perform any non-monetary obligation as set forth
                                          17          in sections 1124(2)(C) and 1124(2)(D) of the Bankruptcy Code, payment of the dollar
                                          10
                                          18          amount that compensates the Holder of such a Claim for any actual pecuniary loss
                                          19          incurred by such Holder as a result of any such failure and the dollar amount of the Claim
                                          11
                                          20          that is established by the Holder’s sworn declaration and accompanying admissible
                                                      evidence filed with the Bankruptcy Court on or before the deadline ordered by that Court
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22          for the filing of objections to the Disclosure Statement.
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                             1.1.24. Debtor. Marc John Randazza, a/k/a Marco Randazza, as debtor in this
          850 E. Bonneville Ave.




                                          24
                                          14          Chapter 11 Case.
                                          25
                                          26
                                          15                 1.1.25. Disallowed Claim. Any Claim or portion thereof that has been
                                          27          disallowed by a Final Order of the Bankruptcy Court.
                                          28
                                          16
                                                             1.1.26. Disclosure Statement. The disclosure statement that relates to the Plan,
                                          17
                                                      including all exhibits and schedules thereto, as may be amended, supplemented or
                                          18          modified from time to time, that is prepared and distributed in accordance with, among
                                                      other matters, sections 1125, 1126(b) and 1145 of the Bankruptcy Code, Bankruptcy Rule
                                          19          3018, and other applicable law.
                                          20                  1.1.27. Disputed. A Claim (including any Administrative Claim, Priority Claim
                                                      or Secured Claim), or any portion thereof, that is: (a) listed in the Schedules as disputed,
                                          21
                                                      contingent, or unliquidated; or (b) subject to an objection interposed by Debtor,
                                          22          Reorganized Debtor, or any party-in-interest entitled to file and prosecute such objection
                                                      in the Chapter 11 Case, if at such time such objection remains unresolved.
                                          23
                                                             1.1.28. Distribution. Any distribution made by Debtor or Reorganized Debtor to
                                          24          the Holders of Allowed Claims pursuant to the terms of the Plan.
                                          25
                                                            1.1.29. Distribution Record Date.            The Confirmation Date unless the
                                          26          Bankruptcy Court establishes a different date in the Confirmation Order.

                                          27                  1.1.30. Effective Date. The latest to occur of: (i) the first Business Day that is at
                                                      least fourteen (14) days after the Confirmation Date and on which no stay of the
                                          28

                                                                                                4
                                                Case 15-14956-abl     Doc 300
                                                                          269      Entered 11/13/18
                                                                                           09/13/18 08:18:32
                                                                                                    16:49:35        Page 15
                                                                                                                         11 of 41
                                                                                                                               37


                                           2          Confirmation Order is in effect; and (i) the first (1st) Business Day on which all of the
                                           31         conditions set forth in Section 9 have been satisfied or waived.
                                           42
                                           5                 1.1.31. Estate. The estate of Debtor that was created by the commencement of
                                           63         the Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.
                                           7
                                           84                 1.1.32. Excelsior Parties. Collectively, Excelsior Media Corp., a Nevada
                                           95         corporation; Liberty Media Holdings, LLC, a dissolved California limited liability
                                          10          company; Liberty Media Holdings, LLC, a Nevada limited liability company; Jason
                                          116         Gibson, an individual; and any of the foregoing parties’ officers, directors, shareholders,
                                          12          managers, members, employees, agents, representatives, attorneys, insurers, affiliates,
                                          137         insiders, partnerships, corporations, limited liability companies, heirs, predecessors,
                                          14          successors, and/or assigns.
                                            8
                                          15
                                                             1.1.33. Excelsior Settlement Agreement. The Settlement Agreement and
                                          169
                                                      Release by and between the Debtor, on the one hand, and the Excelsior Parties, on the
                                          17
                                          10          other hand, as approved by the Bankruptcy Court per an order entered pursuant to
                                          18
                                                      Bankruptcy Rule 9019 on February 14, 2018.
                                          19
                                          11
                                          20                  1.1.34. Executory Contract. A contract to which a Debtor is a party that is
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                                      subject to assumption or rejection pursuant to section 365 of the Bankruptcy Code.
                                          22
                                          13
                                          23                  1.1.35. Federal Judgment Rate. The rate of interest on judgments as provided
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24          for by 28 U.S.C. § 1961 as of the Confirmation Date.
                                          14
                                          25
                                          26
                                          15                 1.1.36. File. To file with the Bankruptcy Court in the Chapter 11 Case.
                                          27
                                          28
                                          16                 1.1.37. Final Decree. An order of the Bankruptcy Court closing the Chapter 11
                                                      Case pursuant to section 350 of the Bankruptcy Code.
                                          17
                                                              1.1.38. Final Order. An order, judgment or other decree of the Bankruptcy Court
                                          18          and entered on the docket of such court: (a) that has not been reversed, stayed, modified,
                                          19          amended, revoked, varied or set aside, and as to which (i) any right to appeal or seek
                                                      certiorari, review, stay or rehearing has been waived, or (ii) the time to appeal or seek
                                          20          certiorari, review, stay or rehearing has expired and no appeal or petition for certiorari,
                                                      review, stay or rehearing is pending; or (b) as to which an appeal has been taken or
                                          21          petition for certiorari, review, stay or rehearing has been filed, and (i) such appeal or
                                                      petition for certiorari, review, stay or rehearing has been resolved by the highest court to
                                          22
                                                      which the order or judgment was appealed or from which certiorari, review, stay or
                                          23          rehearing was sought, and (ii) the time to appeal further or seek certiorari, review, stay or
                                                      rehearing has been waived or expired and no such further appeal or petition for certiorari,
                                          24          review, stay or rehearing is pending; provided, however, that no order or judgment shall
                                                      fail to be a “Final Order” hereunder solely because of the possibility that a motion
                                          25
                                                      pursuant to sections 502(j) or 1144 of the Bankruptcy Code, Rule 59 or 60 of the Federal
                                          26          Rules of Civil Procedure or Bankruptcy Rule 9024 may be Filed with respect to such
                                                      order or judgment.
                                          27
                                                              1.1.39. General Unsecured Claim. A Claim that is not secured by a charge
                                          28          against or interest in property in which the Estate has an interest and is not an unclassified

                                                                                                5
                                                Case 15-14956-abl     Doc 300
                                                                          269       Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35         Page 16
                                                                                                                           12 of 41
                                                                                                                                 37


                                           2          Claim, Administrative Claim, Secured Claim, Priority Tax Claim, Priority Non-Tax
                                           31         Claim, Excelsior Parties Claims, or Jennifer Randazza Claims. General Unsecured
                                           42         Claims shall also include all Claims arising under section 502(g) of the Bankruptcy Code.
                                           5
                                           63                 1.1.40. Holder. Any Person holding a Claim against the Debtor.
                                           7
                                           84               1.1.41. Impaired. Means impairment within the meaning of section 1124 of the
                                           95         Bankruptcy Code.
                                          10
                                                              1.1.42. Insider. Shall include any person having such meaning as set forth in
                                          116
                                                      section 101(31) of the Bankruptcy Code.
                                          12
                                          137                1.1.43. Jennifer Randazza. Jennifer Randazza f/k/a Jennifer Brochey, who is the
                                          14          Debtor’s former spouse.
                                            8
                                          15
                                          169                 1.1.44. Jennifer Randazza Claims. Any and all Claims held or controlled by
                                          17          Jennifer Randazza against the Debtor or his Estate, including but not necessarily limited
                                          10
                                          18          to pursuant to the Randazza Marital Settlement Documents, and inclusive of any alimony,
                                          19          maintenance, child support, support, equalization payment, as well as any adjustments,
                                          11
                                          20          modifications, amendments or revisions to the foregoing, or in any way related to the
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12          Estate, the marital community estate, the Debtor’s sole and separate property, and/or the
  LARSON ZIRZOW & KAPLAN, LLC




                                          22          Debtor’s children, as well as any claims for nondischargeability pursuant to section 523
                                          13
                                          23          of the Bankruptcy Code.
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24
                                          14
                                          25                  1.1.45. Lien. A charge against or interest in property to secure payment of a debt
                                          26
                                          15          or performance of an obligation.
                                          27
                                          28
                                          16                  1.1.46. Litigation Claims. All rights, claims, torts, liens, liabilities, obligations,
                                                      actions, causes of action, Avoidance Actions, derivative actions, proceedings, debts,
                                          17          contracts, judgments, damages and demands whatsoever in law or in equity, whether
                                                      known or unknown, contingent or otherwise, that Debtor or the Estate may have against
                                          18
                                                      any person, including but not limited to those listed on Schedule 1.1.46 hereto. Failure to
                                          19          list a Litigation Claim on Schedule 1.1.46 shall not constitute a waiver or release by
                                                      Debtor or Reorganized Debtor of such Litigation Claim.
                                          20
                                                              1.1.47. MJRPA Marc J. Randazza, P.A., a Florida professional association.
                                          21
                                                             1.1.48. Other Secured Claims. Any Allowed Secured Claim other than the
                                          22
                                                      Secured Claims in Classes 1 and 2 of this Plan.
                                          23
                                                              1.1.49. Permitted Encumbrances. Includes the following: (i) Liens for ad
                                          24          valorem taxes not yet due and payable, (ii) easements, restrictions, conditions and
                                                      limitations of record that affected the title to any real property as of the Petition Date, (iii)
                                          25          any Liens securing Other Secured Claims that are reinstated or assumed by Debtor (as
                                                      applicable), and (iv) liens arising in favor of any applicable authority pursuant to NRS
                                          26
                                                      chapter 318 or other applicable law to secure water or sewer service, inspection and/or
                                          27          related fees.

                                          28

                                                                                                 6
                                                Case 15-14956-abl    Doc 300
                                                                         269     Entered 11/13/18
                                                                                         09/13/18 08:18:32
                                                                                                  16:49:35        Page 17
                                                                                                                       13 of 41
                                                                                                                             37


                                           2                  1.1.50. Person.   Any individual, corporation, partnership, limited liability
                                           31         company, joint venture, association, trust or organization, unincorporated organization or
                                           42         government, governmental agency, governmental unit or political subdivision, or any
                                           5          other entity.
                                           63
                                           7                 1.1.51. Petition Date. August 28, 2015, the date on which the Debtor filed its
                                           84         voluntary petitions for relief under chapter 11 of the Bankruptcy Code thereby
                                           95         commencing the Chapter 11 Case.
                                          10
                                          116                 1.1.52. Plan. This chapter 11 plan of reorganization, including all documents
                                          12          referenced herein and all exhibits, supplements, appendices and schedules hereto or
                                          137         thereto, either in its present form or as the same may be altered, amended or modified
                                          14          from time to time pursuant to the Bankruptcy Code or Final Order.
                                            8
                                          15
                                                            1.1.53. Priority Non-Tax Claim. Any Claim, other than an Administrative
                                          169
                                                      Claim or Priority Tax Claim, that is entitled to priority under section 507(a) of the
                                          17
                                          10          Bankruptcy Code.
                                          18
                                          19                 1.1.54. Priority Tax Claims. Any Claim that is entitled to priority under sections
                                          11
                                          20          502(i) or 507(a)(8) of the Bankruptcy Code. Priority Tax Claims do not include ad
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                                      valorem property tax Claims if such Claims under applicable state law are Secured by a
                                          22          Lien on Debtor’s Assets.
                                          13
                                          23
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24                  1.1.55. Professional. A Person: (a) employed pursuant to a Bankruptcy Court
                                          14
                                          25          order in accordance with sections 327, 328 and/or 1103 of the Bankruptcy Code and to be
                                          26
                                          15          compensated for services rendered prior to or on the Effective Date, pursuant to sections
                                          27          327, 328, 329, 330, or 331 of the Bankruptcy Code; or (b) awarded compensation and
                                          28
                                          16          reimbursement by the Bankruptcy Court, pursuant to section 503(b) of the Bankruptcy
                                                      Code.
                                          17

                                          18                 1.1.56. Professional Fees. All reasonable fees and expenses incurred by
                                                      Professionals and allowed by the Bankruptcy Court.
                                          19
                                                              1.1.57. Professional Fee Claim. Any Claim for compensation or reimbursement
                                          20          of fees and expenses as may be requested by a Professional to the extent such
                                                      Professional is required to apply to the Bankruptcy Court for payment of such Claim
                                          21          pursuant to sections 326, 327, 328, 330 or 331 of the Bankruptcy Code and the terms of
                                          22          the Plan.

                                          23                 1.1.58. Projected Disposable Income. The final amount set forth on Exhibit 2
                                                      to the Disclosure Statement, or such other amount as may be determined by the
                                          24          Bankruptcy Court at the Confirmation Hearing.
                                          25                  1.1.59. Proof of Claim. A Proof of Claim Filed against Debtor in the Chapter 11
                                          26          Case.

                                          27                 1.1.60. Pro Rata. With respect to an amount of Cash or other consideration to be
                                                      paid or distributed on a particular date to a Holder of an Allowed Claim, that such
                                          28          Distribution shall be made in accordance with the ratio, as of such date, of the amount

                                                                                              7
                                                Case 15-14956-abl     Doc 300
                                                                          269     Entered 11/13/18
                                                                                          09/13/18 08:18:32
                                                                                                   16:49:35        Page 18
                                                                                                                        14 of 41
                                                                                                                              37


                                           2          such Allowed Claim is to the aggregate of the amounts of Claims in the Class to which
                                           31         such Allowed Claim belongs.
                                           42
                                           5                  1.1.61. Randazza Marital Settlement Documents. The Marital Settlement
                                           63         Agreement by and between the Debtor and Jennifer Randazza made and entered into on
                                           7          November 30, 2017, as may be amended and corrected from time to time, including
                                           84         without limitation by the Marital Settlement Agreement Addendums dated as of
                                           95         December 8, 2017 and May 24, 2018, as well as any further amendments to the foregoing
                                          10          that those parties shall mutually agree to and both execute from time to time.
                                          116
                                          12                 1.1.62. Reorganized Debtor. Debtor, or any successor thereto, as reorganized
                                          137         debtor pursuant to the Plan on or after the Effective Date.
                                          14
                                            8                 1.1.63. Representatives. With respect to a given Person, its past and current
                                          15
                                                      directors, officers, shareholders, managers, members, partners, employees, agents,
                                          169
                                                      attorneys, professionals, contractors and other representatives.
                                          17
                                          10
                                          18                   1.1.64. RLG.   Randazza Legal Group, PLLC, a Nevada professional limited
                                          19          liability company.
                                          11
                                          20
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12                  1.1.65. Schedules. The schedules of assets and liabilities, the list of Holders of
  LARSON ZIRZOW & KAPLAN, LLC




                                          22          Interests and the statements of financial affairs Filed by Debtor under section 521 of the
                                          13
                                          23          Bankruptcy Code and Bankruptcy Rule 1007, and all amendments and modifications
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24          thereto through the Confirmation Date.
                                          14
                                          25
                                          26
                                          15                 1.1.66. Secured. When referring to a Claim: (a) secured by a Lien on property in
                                          27          which the Estate have an interest, which Lien is valid, perfected, and enforceable pursuant
                                          28
                                          16          to applicable law or by reason of a Bankruptcy Court order, or that is subject to setoff
                                                      pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the
                                          17          Creditor’s interest in the Estate’s interest in such property or to the extent of the amount
                                          18          subject to setoff, as applicable, as determined pursuant to section 506(a) of the
                                                      Bankruptcy Code; or (b) Allowed pursuant to the Plan as a secured Claim.
                                          19
                                                             1.1.67. Unexpired Lease. A lease of non-residential real property to which the
                                          20          Debtor is a party that is subject to assumption or rejection pursuant to section 365 of the
                                                      Bankruptcy Code.
                                          21
                                                              1.1.68. Unimpaired. With respect to a Claims or Interest, leaving unaltered the
                                          22
                                                      legal, equitable, and contractual rights to which such Claim or Interest entitles the Holder
                                          23          of such Claim or Interest.

                                          24                  1.1.69. Unsecured Claim. Any Claim that is neither Secured nor entitled to
                                                      priority under the Bankruptcy Code or any order of the Bankruptcy Court as a Priority
                                          25          Tax Claim or Priority Non-Tax Claim.
                                          26
                                                             1.1.70. U.S. Trustee Fees. Any fees payable pursuant to 28 U.S.C. § 1930.
                                          27
                                                        1.2. Computation of Time. In computing any period of time prescribed or allowed by
                                          28    the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

                                                                                               8
                                                Case 15-14956-abl       Doc 300
                                                                            269      Entered 11/13/18
                                                                                             09/13/18 08:18:32
                                                                                                      16:49:35         Page 19
                                                                                                                            15 of 41
                                                                                                                                  37


                                           2             1.3. Rules of Interpretation. Any term used in the Plan that is not defined in the Plan,
                                           31   either in this Article or elsewhere, but that is used in the Bankruptcy Code or the Bankruptcy
                                           42   Rules, has the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules.
                                           5    For purposes of the Plan: (a) whenever from the context it is appropriate, each term, whether
                                           63   stated in the singular or the plural, shall include both the singular and the plural; (b) any reference
                                           7    in the Plan to an existing document, schedule, or exhibit Filed or to be Filed means such
                                           84   document, schedule, or exhibit, as it may have been or may be amended, modified, or
                                           95   supplemented as of the Confirmation Date in accordance with the terms hereof; (c) unless
                                          10    otherwise specified in a particular reference, all references in the Plan to Sections, Articles, and
                                          116   exhibits are references to Sections, Articles, and exhibits of or to the Plan; (d) the words
                                          12    “herein”, “hereof”, “hereto”, “hereunder”, and others of similar import refer to the Plan in its
                                          137   entirety rather than to only a particular portion of the Plan; (e) the word “all” shall mean “any and
                                          14    all;” (f) captions and headings to Articles and Sections are inserted for convenience of reference
                                            8   only and are not intended to be a part of or to affect the interpretations of the Plan; (g) the rules
                                          15
                                          169   of construction set forth in section 102 of the Bankruptcy Code shall apply, including that the
                                          17    terms “includes,” “shall include,” and “including” are not limiting; (h) reference to a pleading,
                                          10
                                          18    request, or document being “Filed” means duly and properly filed with the Bankruptcy Court as
                                          19    reflected on the docket of the Bankruptcy Court; (i) all exhibits and schedules to the Plan are
                                          11
                                          20    incorporated into the Plan, and shall be deemed to be included in the Plan, regardless of when
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12    they are Filed; (j) any service or notice provided for in the Plan shall be provided at the addresses
  LARSON ZIRZOW & KAPLAN, LLC




                                          22    specified herein; (k) except to the extent that the Bankruptcy Code or other federal law is
                                          13
                                          23    applicable, or to the extent the exhibits provide otherwise, the rights, duties and obligations under
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24    the Plan shall be governed, construed and enforced in accordance with the laws of the State of
                                          14
                                          25    Nevada; and (l) to the extent a reference or description in the Disclosure Statement is
                                          26    inconsistent with the terms or conditions of the Plan, the terms and conditions of the Plan, as
                                          15
                                          27    applicable, shall govern over the reference contained in the Disclosure Statement.
                                          28
                                          16
                                                       1.4. Exhibits and Plan Schedules. All exhibits and schedules attached to the Plan are
                                          17    incorporated into and are a part of the Plan as if set forth in full herein.
                                          18    2. TREATMENT OF UNCLASSIFIED CLAIMS
                                          19           2.1. Treatment of Administrative Claims.
                                          20
                                                               2.1.1. Generally. Each Allowed Administrative Claim shall be paid by the
                                          21           Reorganized Debtor (or otherwise satisfied in accordance with its terms) upon the latest
                                                       of: (i) such date as may be fixed by the Bankruptcy Court, or as soon thereafter as
                                          22           practicable; (ii) the fourteenth (14th) Business Day after such Claim is Allowed, or as
                                                       soon thereafter as practicable; or (iii) such date as the holder of such Claim and, prior to
                                          23           the Effective Date, Debtor, and after the Effective Date, Reorganized Debtor, shall agree
                                          24           upon. The Debtor or Reorganized Debtor, as the case may be, reserves any and all
                                                       defenses or offsets to challenge any Administrative Claims. Holders of Administrative
                                          25           Claims are not entitled to vote on confirmation of the Plan.
                                          26                   2.1.2. Requests for Payment. All requests for payment of Administrative Claims
                                                       against Debtor and all final applications for allowance and disbursement of Professional
                                          27
                                                       Fees must be filed by the Administrative Claims Bar Date or the Holders thereof shall be
                                          28           forever barred from asserting such Administrative Claims against Debtor and the

                                                                                                  9
                                                Case 15-14956-abl       Doc 300
                                                                            269     Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35         Page 20
                                                                                                                           16 of 41
                                                                                                                                 37


                                           2             Reorganized Debtor. All Professional Fees applications must be in compliance with all
                                           31            of the terms and provisions of any applicable order of the Bankruptcy Court, including
                                           42            the Confirmation Order, and all other orders governing payment of Professional Fees.
                                           5             Unless otherwise ordered by the Bankruptcy Court, from and after the Effective Date, no
                                           63            professional shall be required to file fee applications with the Bankruptcy Court and
                                           7             Reorganized Debtor may pay all professionals in the ordinary course for fees and
                                           84            expenses incurred after the Effective Date.
                                           95
                                          10            2.2. Priority Tax Claims. Each Allowed Priority Tax Claim, if any, will be paid in full
                                          116   by the Reorganized Debtor on the later of: (i) the fourteenth (14th) Business Day after the date on
                                          12    which an order allowing such Claim becomes a Final Order; or (ii) such other time as is agreed to
                                          137   by the holder of such Claim and Debtor prior to the Effective Date or the Reorganized Debtor
                                          14    after the Effective Date. Holders of Priority Tax Claims are not entitled to vote on confirmation
                                            8   of the Plan.
                                          15
                                          169
                                          17    3. DESIGNATION OF CLASSES OF CLAIMS.
                                          10
                                          18
                                                        3.1. Overview. Pursuant to the Plan and in accordance with section 1123(a)(1) of the
                                          19
                                          11    Bankruptcy Code, all Claims of Creditors (except Administrative Claims and Priority Tax
                                          20
                                                Claims) are placed in the Classes described below. A Claim is classified in a particular Class
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                                only to the extent that the Claim qualifies within the description of that Class and is classified in
                                          22
                                                other Classes only to the extent that any remainder of the Claim qualifies within the description
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                of such other Classes. A Claim is also classified in a particular Class only to the extent that such
          850 E. Bonneville Ave.




                                          24
                                          14    Claim is an Allowed Claim in that Class and has not been paid, released, or otherwise satisfied
                                          25
                                                prior to the Effective Date. With respect to Classes of Claims described as Unimpaired under the
                                          26
                                          15    Plan, except as otherwise provided under the Plan, nothing shall affect the rights and legal and
                                          27
                                                equitable defenses of Debtor and Reorganized Debtor regarding such Claims classified as
                                          28
                                          16    Unimpaired under the Plan, including but not limited to, all rights in respect of legal and
                                          17    equitable defenses to setoff or recoupment against such Claims.

                                          18             3.2. Summary of Classification.

                                          19     Class      Description                                    Treatment
                                          20     Class 1    Specialized Loan Servicing Secured Claim       Unimpaired. No solicitation required.
                                                 Class 2    Other Secured Claims                           Unimpaired. No solicitation required.
                                          21
                                                 Class 3    Priority Non-Tax Claims                        Unimpaired. No solicitation required.
                                          22     Class 4    Excelsior Parties Claims                       Impaired. Solicitation required.
                                                 Class 5    Jennifer Randazza Claims                       Impaired. Solicitation required.
                                          23     Class 6    General Unsecured Claims                       Impaired. Solicitation required.
                                          24
                                                         3.3. Class 1: Specialized Loan Servicing Secured Claim.
                                          25
                                                                 3.3.1. Claims in Class. Class 1 consists of the Allowed Secured Claim of
                                          26             Specialized Loan Servicing secured by the Debtor’s personal residence located at 10955
                                                         Iris Canyon Lane, Las Vegas, Nevada 89135.
                                          27

                                          28

                                                                                                 10
                                                Case 15-14956-abl     Doc 300
                                                                          269     Entered 11/13/18
                                                                                          09/13/18 08:18:32
                                                                                                   16:49:35        Page 21
                                                                                                                        17 of 41
                                                                                                                              37


                                           2                  3.3.2. Treatment. Except to the extent that the Holder of a Class 1 Claim agrees
                                           31         to a less favorable treatment, and consistent with section 1123(b)(5) of the Bankruptcy
                                           42         Code, Specialized Loan Servicing shall be satisfied by treatment that leaves unaltered the
                                           5          legal, equitable, and contractual rights to which the holder of the Allowed Claim is
                                           63         entitled, including without limitation retaining any and all Liens in and to its Collateral
                                           7          and its Claim to the extent provided in its promissory note, deed of trust, and any and all
                                           84         other related loan and security documents.
                                           95
                                          10                 3.3.3. Impairment and Voting. Class 1 is Unimpaired. The Holder of Allowed
                                          116         Class 1 Bank Secured Claim is not entitled to vote to accept or reject the Plan.
                                          12
                                          137         3.4. Class 2: Other Secured Claims.
                                          14
                                            8                3.4.1. Claims in Class. Class 2 consists of any Allowed Other Secured Claims.
                                          15
                                          169                 3.4.2. Treatment. Except to the extent that a Creditor with an Allowed Other
                                          17          Secured Claim agrees to less favorable treatment, each holder of an Other Secured Claim
                                          10
                                          18          shall be considered to be in its own separate subclass within Class 2 and each such
                                          19          subclass shall be deemed to be a separate Class for purposes of the Plan. Except to the
                                          11
                                          20          extent that the holder of an Allowed Claim in Class 2 agrees to less favorable treatment,
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                                      each holder of an Allowed Claim in Class 2 shall be satisfied by, at the option of the
                                          22          Debtor: (i) payment in Cash by the Debtor in full on the later of the Effective Date and
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                      the date such Claim becomes Allowed, or as soon thereafter as is practicable; (ii) the sale
          850 E. Bonneville Ave.




                                          24          or disposition proceeds of the Collateral securing such Allowed Claim to the extent of the
                                          14
                                          25          value of the Collateral securing such Allowed Claim; (iii) surrender to the holder of such
                                          26
                                          15          Allowed Claim of the Collateral securing such Allowed Claim; or (iv) such treatment that
                                          27          leaves unaltered the legal, equitable, and contractual rights to which the holder of the
                                          28
                                          16          Allowed Claim is entitled. In the event an Allowed Claim in Class 2 is treated under
                                          17          clause (i) or (ii) above, the Liens securing such Claim shall be deemed released and
                                                      extinguished without further order of the Bankruptcy Court.
                                          18
                                                            3.4.3. Impairment and Voting. Creditors in Class 2 are Unimpaired under the
                                          19          Plan. Holders of Allowed Class 2 Claims are not entitled to vote to accept or reject the
                                                      Plan.
                                          20
                                                      3.5. Class 3: Priority Non-Tax Claims.
                                          21

                                          22                 3.5.1. Claims in Class. Class 3 consists of all Priority Non-Tax Claims.

                                          23                  3.5.2. Treatment. Except to the extent that a Creditor with an Allowed Priority
                                                      Non-Tax Claim agreed to less favorable treatment, each Allowed Priority Non-Tax Claim
                                          24          shall be paid in full by the Reorganized Debtor upon the latest of: (i) the first Business
                                                      Day after the Effective Date; (ii) such date as may be fixed by the Bankruptcy Court; (iii)
                                          25
                                                      the fourteenth (14th) Business Day after such Claim is Allowed, or as soon thereafter as
                                          26          practicable; or (iv) such date as the holder of such Claim and, prior to the Effective Date,
                                                      Debtor, and after the Effective Date, the Reorganized Debtor, shall agree.
                                          27
                                                             3.5.3. Interest. Each Holder of a Priority Non-Tax Claim shall also receive on
                                          28          account of such Holder’s Allowed Priority Non-Tax Claim payment of postpetition

                                                                                              11
                                                Case 15-14956-abl     Doc 300
                                                                          269      Entered 11/13/18
                                                                                           09/13/18 08:18:32
                                                                                                    16:49:35         Page 22
                                                                                                                          18 of 41
                                                                                                                                37


                                           2          interest calculated at the Federal Judgment Rate unless there is an applicable contractual
                                           31         interest rate, in which case interest shall be paid at the contractual interest rate so long as
                                           42         (i) a contractual interest rate was set forth in a timely filed proof of claim or (ii) the
                                           5          Holder of such Claim provides written notice of such contractual interest rate to the
                                           63         Debtor’s counsel on or before the Effective Date, and subject to the Debtor’s and any
                                           7          other Person’s right to verify or object to the existence of the asserted contractual rate of
                                           84         interest.
                                           95
                                          10                3.5.4. Impairment and Voting. Creditors in Class 3 are Unimpaired under the
                                          116         Plan. Holders of Allowed Class 3 Claims are not entitled to vote to accept or reject the
                                          12          Plan.
                                          137
                                          14          3.6. Class 4: Excelsior Parties Claims.
                                            8
                                          15
                                                              3.6.1. Claims in Class. Class 4 consists of the Allowed Claims of the Excelsior
                                          169
                                                      Parties against the Debtor.
                                          17
                                          10
                                          18                  3.6.2. Treatment. Except to the extent that the Excelsior Parties agree to less
                                          19          favorable treatment, Holders of Class 4 Allowed Excelsior Parties Claims will receive
                                          11
                                          20          payment in full of their Allowed Claims in accordance with the Excelsior Settlement
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12          Agreement, in full satisfaction, settlement, release and exchange for such Allowed
  LARSON ZIRZOW & KAPLAN, LLC




                                          22          Excelsior Parties Claims. Confirmation of this Plan shall not alter, amend or impair the
                                          13
                                          23          terms, conditions, rights, obligations, claims and responsibilities of the parties to the
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24          Excelsior Settlement Agreement, and that document is incorporated in full into this Plan
                                          14
                                          25          by reference.
                                          26
                                          15
                                          27                        3.6.3. Impairment and Voting. Class 4 is Impaired under the Plan.
                                          28
                                          16          Holders of Allowed Class 4 Claims are entitled to vote to accept or reject the Plan.
                                          17          3.7. Class 5: Jennifer Randazza Claims.
                                          18
                                                              3.7.1. Claims in Class. Class 5 consists of Allowed Jennifer Randazza Claims
                                          19          against Debtor.

                                          20                  3.7.2. Treatment. Except to the extent that Jennifer Randazza agrees to less
                                                      favorable treatment, Holders of Class 5 Allowed General Unsecured Claims shall receive,
                                          21          in full satisfaction of their Allowed Claims, the payments as set forth in the Randazza
                                                      Marital Settlement Documents. Confirmation of this Plan shall not alter, amend or
                                          22
                                                      impair the terms, conditions, rights, obligations, claims and responsibilities of the Debtor
                                          23          and Jennifer Randazza pursuant to the Randazza Marital Settlement Documents, and
                                                      those documents are incorporated in full into this Plan by reference.
                                          24
                                                             3.7.3. Impairment and Voting. Class 5 is Impaired under the Plan. Holders of
                                          25          Class 5Claims are entitled to vote to accept or reject the Plan.
                                          26
                                                      3.8. Class 6: General Unsecured Claims.
                                          27
                                                              3.8.1. Claims in Class. Class 6 consists of Allowed General Unsecured Claims
                                          28          against Debtor.

                                                                                                12
                                                Case 15-14956-abl      Doc 300
                                                                           269     Entered 11/13/18
                                                                                           09/13/18 08:18:32
                                                                                                    16:49:35       Page 23
                                                                                                                        19 of 41
                                                                                                                              37


                                           2                   3.8.2. Treatment. Except to the extent that a Creditor with an Allowed General
                                           31          Unsecured Claim agrees to less favorable treatment, Holders of Class 6 Allowed General
                                           42          Unsecured Claims may receive, in full satisfaction of their Allowed Claims, their Pro
                                           5           Rata share of the Debtor’s monthly plan payments, if and only to the extent payments are
                                           63          made pursuant to the Plan pursuant to section 1129(a)(15) of the Bankruptcy Code. The
                                           7           Debtor does not anticipate making payments to General Unsecured Creditors in Class 6 of
                                           84          the Plan unless the Holder of an Allowed General Unsecured Claim files an objection to
                                           95          this Plan pursuant to section 1129(a)(15) of the Bankruptcy Code. If a Holder of an
                                          10           Allowed General Unsecured Claim in Class 6 Files a timely written objection to
                                          116          Confirmation of the Plan and pursuant to section 1129(a)(15) of the Bankruptcy Code,
                                          12           then the Debtor will either, at his option and in his sole and absolute discretion: (a) pay
                                          137          in full the Allowed General Unsecured Claim from funds that are not property of the
                                          14           Estate, or (b) make payments of his Projected Disposable Income beginning by no later
                                            8          than the first day of the month of the second month following the Effective Date of the
                                          15
                                          169          Plan, and continuing each and every months thereafter for a period of five (5) years,
                                          17           which funds, if any, shall be distributed Pro Rata to all Holders of Allowed General
                                          10
                                          18           Unsecured Claims.
                                          19
                                          11
                                          20                  3.8.3. Impairment and Voting. Class 6 is Impaired under the Plan. Holders of
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21           Class 6 Claims are entitled to vote to accept or reject the Plan.
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22
                                          13
                                          23            3.9. Elimination of Vacant Classes. Any Class of Claims that is not occupied as of the
        Las Vegas, Nevada 89101




                                                date of the commencement of the Confirmation Hearing by an Allowed Claim or a Claim
          850 E. Bonneville Ave.




                                          24
                                          14
                                          25    temporarily Allowed under Bankruptcy Rule 3018 shall be deemed eliminated from the Plan for
                                          26    purposes of voting to accept or reject the Plan and for purposes of determining acceptance or
                                          15    rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.
                                          27
                                          28
                                          16
                                                4. PLAN IMPLEMENTATION
                                          17
                                                        4.1. Plan Implementation Occurring on Effective Date. On the Effective Date,
                                          18    without any further action by Debtor or Reorganized Debtor, all of the Debtor’s Assets shall vest
                                                in Reorganized Debtor, subject to the terms and conditions of the Plan, and the following events
                                          19    shall occur in the following sequence:
                                          20            4.2. Reorganized Debtor. On and after the Effective Date, Reorganized Debtor shall
                                          21    retain all licenses necessary to its operations that existed as of the Petition Date.

                                          22           4.3. Notice of Effectiveness. When all of the steps contemplated by Section 6.1 have
                                                been completed, the Reorganized Debtor shall file with the Bankruptcy Court and serve upon all
                                          23    Creditors and all potential holders of Administrative Claims known to the Reorganized Debtor
                                          24    (whether or not disputed), a Notice of Effective Date of Plan. The Notice of Effective Date of
                                                Plan shall include notice of the Administrative Claim Bar Date.
                                          25
                                                        4.4. Operations and Management of Reorganized Debtor. From the Effective Date,
                                          26    the Reorganized Debtor shall continue to operate any business and manage any property, with
                                                full authority to make all decisions and take all actions to effectuate the Plan.
                                          27

                                          28

                                                                                               13
                                                Case 15-14956-abl      Doc 300
                                                                           269      Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35        Page 24
                                                                                                                          20 of 41
                                                                                                                                37


                                           2           4.5. Source of Payments. Payments and distributions under the Plan will be funded by
                                           31   the Debtor from his personal income, which consists principally of his salary and distributions
                                           42   from RLG. The Debtor may also seek to liquidate exempt assets or borrow monies to fund
                                           5    payments or distributions under the Plan as well.
                                           63
                                           7             4.6. Final Decree. Notwithstanding otherwise applicable law, the Chapter 11 Case shall
                                           84   be closed and a Final Decree entered as soon as possible after the occurrence of the Effective
                                           95   Date, unless and until: (a) all adversary proceedings and contested matters pending before the
                                          10    Bankruptcy Court have been resolved by a Final Order; and (c) all Claims have either: (i)
                                          116   become Allowed Claims and payments have begun in accordance with the treatment to be given
                                          12    such Allowed Claim pursuant to the Plan; (ii) been disallowed by a Final Order or deemed to be
                                          137   a Disallowed Claim, in accordance with the terms of the Plan; (iii) been assumed by Debtor, or
                                          14    (iv) reinstated.
                                            8
                                          15
                                          169           4.7. Administrative Closure. After the Effective Date, but prior to the entry of a
                                          17    Discharge, the Debtor may seek to administratively close his Chapter 11 Case and prior to
                                          10
                                          18    completion of his Plan payments and without prejudice to his seeking to reopen the Chapter 11
                                          19    Case at a later date, and without the payment of any reopening fee pursuant to 28 U.S.C. § 1930
                                          11
                                          20    to the Clerk of Court, in order to seek the entry of a Discharge at the appropriate time.
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                                       4.8. Effectuating Documents, Further Transactions. On and after the Effective Date,
                                          22
                                                Debtor is authorized to and may issue, execute, deliver, file, or record such contracts, securities,
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                instruments, releases, and other agreements or documents and take such actions as may be
          850 E. Bonneville Ave.




                                          24
                                          14    necessary or appropriate to effectuate, implement, and further evidence the terms and conditions
                                          25
                                                of the Plan in the name of and on behalf of Debtor, as applicable, without the need for any
                                          26
                                          15    approvals, authorizations, or consents except for those expressly required pursuant to the Plan.
                                          27
                                          28
                                          16    5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                                          17
                                                        5.1. Executory Contracts and Unexpired Leases. Except for Executory Contracts and
                                          18    Unexpired Leases specifically addressed in the Plan or set forth on the schedule of Assumed
                                                Executory Contracts and Unexpired Leases attached as Schedule 5.1 hereto (which may be
                                          19    supplemented and amended up to the date the Bankruptcy Court enters the Confirmation Order
                                                and thereafter pursuant to Section 5.3 of the Plan), all Executory Contracts and Unexpired Leases
                                          20    that exist on the Confirmation Date shall be deemed rejected by Reorganized Debtor on the
                                          21    Effective Date.

                                          22            5.2. Approval of Assumption or Rejection. Entry of the Confirmation Order shall
                                                constitute as of the Effective Date: (i) approval, pursuant to section 365(a) of the Bankruptcy
                                          23    Code, of the assumption by the Debtor of each Executory Contract and Unexpired Lease to
                                                which the Debtor are a party and which is listed on Schedule 5.1, not otherwise provided for in
                                          24
                                                the Plan and neither assumed, assumed and assigned, nor rejected by separate order prior to the
                                          25    Effective Date; and (ii) assumption by the Debtor of each Executory Contract and Unexpired
                                                Lease to which the Debtor are a party listed on Schedule 5.1. Upon the Effective Date, each
                                          26    counter party to an assumed Executory Contract or Unexpired Lease listed shall be deemed to
                                                have consented to assumption contemplated by section 365(c)(1)(B) of the Bankruptcy Code, to
                                          27    the extent such consent is necessary for such assumption. To the extent applicable, all Executory
                                          28    Contracts or Unexpired Leases of Reorganized Debtor assumed pursuant to this Section 5 shall


                                                                                                14
                                                Case 15-14956-abl      Doc 300
                                                                           269     Entered 11/13/18
                                                                                           09/13/18 08:18:32
                                                                                                    16:49:35        Page 25
                                                                                                                         21 of 41
                                                                                                                               37


                                           2    be deemed modified such that the transactions contemplated by the Plan shall not be a “change of
                                           31   control,” however such term may be defined in the relevant Executory Contract or Unexpired
                                           42   Lease and any required consent under any such Executory Contract or Unexpired Lease shall be
                                           5    deemed satisfied by the Confirmation of the Plan. Also, to the extent applicable, all Executory
                                           63   Contracts or Unexpired Leases of the Debtor assumed pursuant to this Section 5 shall be
                                           7    assigned to Reorganized Debtor on the Effective Date, and such assignment shall not be a
                                           84   “change of control,” however such term may be defined in the relevant Executory Contract or
                                           95   Unexpired Lease, and any required consent under any such Executory Contract or Unexpired
                                          10    Lease shall be deemed satisfied by the Confirmation of the Plan.
                                          116
                                          12            5.3. Cure of Defaults. The Debtor or Reorganized Debtor shall Cure any defaults
                                          137   respecting each Executory Contract or Unexpired Lease assumed pursuant to this Section 5 upon
                                          14    the latest of (i) the Effective Date or as soon thereafter as practicable; (ii) such date as may be
                                            8   fixed by the Bankruptcy Court or agreed upon by the Debtor, and after the Effective Date,
                                          15
                                          169   Reorganized Debtor; or (iii) the first Business Day following the fourteenth (14th) day after the
                                          17    entry of a Final Order resolving any dispute regarding (a) a Cure amount; (b) the ability of the
                                          10
                                          18    Debtor or the Reorganized Debtor to provide adequate assurance of future performance under the
                                          19    Executory Contract or Unexpired Lease assumed pursuant to the Plan in accordance with section
                                          11
                                          20    365(b)(1) of the Bankruptcy Code; provided, however, that upon resolution of a dispute over a
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21    Cure amount, Reorganized Debtor may reject the Executory Contract or Unexpired Lease
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22    notwithstanding a previous listing as assumed; or (c) any other disputed matter pertaining to
                                          13
                                          23    assumption, assignment or the Cure of a particular Executory Contract or an Unexpired Lease.
        Las Vegas, Nevada 89101




                                                Schedule 5.1 to the Plan lists the Debtor’s proposed Cure amounts, if any, that will be paid as
          850 E. Bonneville Ave.




                                          24
                                          14
                                          25    provided for above, which may be amended up to and including the commencement of the
                                          26    Confirmation Hearing.
                                          15
                                          27
                                          28            5.4. Objection to Cure Amounts. Any party to an Executory Contract or Unexpired
                                          16
                                                Lease who objects to the Cure amounts listed on Schedule 5.1 to the Plan must file and serve an
                                          17    objection on the Debtor’s counsel no later than the deadline set by the Bankruptcy Court for
                                                filing Plan objections. Failure to file and serve a timely objection shall be deemed consent to the
                                          18    Cure amounts listed on Schedule 5.1. Any Cure amounts shall be the responsibility of
                                                Reorganized Debtor. If there is a dispute regarding: (i) the amount of any Cure payment; (ii) the
                                          19
                                                ability of Reorganized Debtor to provide “adequate assurance of future performance” under the
                                          20    Executory Contract or Unexpired Lease to be assumed or assigned; or (iii) any other matter
                                                pertaining to assumption, the Cure payments required by section 365(b)(1) of the Bankruptcy
                                          21    Code will be made following the entry of a Final Order resolving the dispute and approving the
                                                assumption, except as provided in Section 5.1 of the Plan.
                                          22
                                                        5.5. Confirmation Order. The Confirmation Order will constitute an order of the
                                          23
                                                Bankruptcy Court approving the assumptions and rejections described in this Section 5 of the
                                          24    Plan, pursuant to section 365 of the Bankruptcy Code, as of the Effective Date. Notwithstanding
                                                the foregoing, if, as of the date the Bankruptcy Court enters the Confirmation Order, there is
                                          25    pending before the Bankruptcy Court a dispute concerning the cure amount or adequate
                                                assurance for any particular Executory Contract or Unexpired Lease (or if the time period for a
                                          26
                                                non-Debtor to object to the Cure has not yet lapsed), the assumption of such Executory Contract
                                          27    or Unexpired Lease shall be effective as of the date the Bankruptcy Court enters an order
                                                resolving any such dispute and authorizing assumption by the Debtor.
                                          28

                                                                                                15
                                                Case 15-14956-abl       Doc 300
                                                                            269     Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35         Page 26
                                                                                                                           22 of 41
                                                                                                                                 37


                                           2           5.6. Post-Petition Date Contracts and Leases. Each such Executory Contract and
                                           31   Unexpired Lease shall be performed by the Debtor or Reorganized Debtor, as applicable, in the
                                           42   ordinary course of business.
                                           5
                                           63           5.7. Rejection Damages Bar Date. All proofs of Claims with respect to Claims arising
                                           7    from the rejection of any Executory Contract or Unexpired Lease rejected by operation of the
                                           84   Plan shall be filed no later than twenty one (21) days after the Effective Date. Any Claim not
                                           95   filed within such time shall be forever barred.
                                          10
                                          116           5.8. Modifications, Amendments, Supplements, Restatements, or Other
                                          12    Agreements. Unless otherwise provided, each Executory Contract and Unexpired Lease that is
                                          137   assumed shall include all modifications, amendments, supplements, restatements, or other agree-
                                          14    ments that in any manner affect such matter, and all Executory Contracts and Unexpired Leases
                                            8   related thereto, if any, including all easements, licenses, permits, rights, privileges, immunities,
                                          15
                                          169   options, rights of first refusal, and any other interests, unless any of the foregoing agreements has
                                          17    been previously rejected or repudiated or is rejected or repudiated under the Plan. Modifications,
                                          10
                                          18    amendments, supplements, and restatements to pre-petition Executory Contracts and Unexpired
                                          19    Leases that have been executed by Debtor during the Chapter 11 Case shall not be deemed to
                                          11
                                          20    alter the pre-petition nature of the Executory Contract or Unexpired Lease, or the validity,
                                                priority, or amount of any Claims that may arise in connection therewith.
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22
                                                        5.9. Reservation of Rights. Neither the exclusion nor inclusion of any contract or lease,
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                nor anything contained in the Plan, shall constitute an admission by Debtor that any such contract
          850 E. Bonneville Ave.




                                          24
                                          14    or lease is in fact an Executory Contract or Unexpired Lease or that Debtor has any liability
                                          25
                                                thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
                                          26
                                          15    unexpired at the time of assumption or rejection, Debtor shall have thirty (30) days following
                                          27
                                                entry of a Final Order resolving such dispute to alter their treatment of such contract or lease.
                                          28
                                          16

                                          17    6. MANNER OF DISTRIBUTION OF PROPERTY UNDER THE PLAN

                                          18            6.1. Distributions on Account of Claims Allowed as of the Effective Date.
                                                        Distributions under the Plan on account of Claims Allowed on or before the Effective
                                          19    Date shall be made on the Effective Date, as otherwise set forth in the Plan, or on the first date
                                                thereafter as is reasonably practicable.
                                          20
                                                       6.2. Manner of Payment Under the Plan. Distributions of Cash to be made by the
                                          21
                                                Debtor or Reorganized Debtor pursuant to the Plan shall be made, at the discretion of the Debtor
                                          22    or Reorganized Debtor, by check drawn on the Debtor’s or Reorganized Debtor’s bank account,
                                                by wire transfer, or by any other means.
                                          23
                                                       6.3. Whole Dollars. Any other provision of the Plan to the contrary notwithstanding, no
                                          24    payments of cents will be made. Whenever any payment of cents would otherwise be called for,
                                          25    the actual payment may reflect a rounding of such fraction to the nearest whole dollar (up or
                                                down).
                                          26
                                                       6.4. Escheat. Holders of Allowed Claims shall have ninety (90) days from the check date
                                          27    to negotiate Distribution checks issued by the Debtor or Reorganized Debtor under the terms of
                                                the Plan, otherwise payment on such checks may at the Debtor’s or Reorganized Debtor’s sole
                                          28

                                                                                                 16
                                                Case 15-14956-abl     Doc 300
                                                                          269     Entered 11/13/18
                                                                                          09/13/18 08:18:32
                                                                                                   16:49:35        Page 27
                                                                                                                        23 of 41
                                                                                                                              37


                                           2    discretion be stopped and the funds shall escheat to the Debtor or Reorganized Debtor and shall
                                           31   be promptly distributed to Debtor or Reorganized Debtor in accordance with section 347 of the
                                           42   Bankruptcy Code.
                                           5
                                           63          6.5. Delivery of Distributions.
                                           7
                                           84                  6.5.1. Record Date for Distributions. On the Distribution Record Date, the
                                           95          Claims Register shall be closed and any Person responsible for making Distributions shall
                                          10           be authorized and entitled to recognize only those record Holders listed on the Claims
                                          116          Register as of the close of business on the Distribution Record Date. Notwithstanding the
                                          12           foregoing, if a Claim is transferred twenty or fewer days before the Distribution Record
                                          137          Date, the Reorganized Debtor shall make Distributions to the transferee only to the extent
                                          14           practical and in any event only if the relevant transfer forms contains an unconditional
                                            8          and explicit certification and waiver of any objection to the transfer by the transferor.
                                          15
                                          169
                                                              6.5.2. Delivery of Distributions in General. Except as otherwise provided in the
                                          17
                                                       Plan, and notwithstanding any authority to the contrary, Distributions to all Holders of
                                          10
                                          18
                                                       Allowed Claims shall be made to Holders of record as of the Distribution Record Date by
                                          19
                                          11           the Debtor or Reorganized Debtor:
                                          20
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12                        6.5.2.1. In accordance with Federal Rule of Civil Procedure 4, as modified
  LARSON ZIRZOW & KAPLAN, LLC




                                          22                  and made applicable by Bankruptcy Rule 7004;
                                          13
                                          23
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24                          6.5.2.2. To the signatory set forth on any of the Proofs of Claim Filed by
                                          14
                                          25                  such Holder or other representative identified therein (or at the last known
                                          26
                                          15                  addresses of such Holder if no Proof of Claim is Filed or if Debtor has been
                                          27                  notified in writing of a change of address);
                                          28
                                          16
                                                                    6.5.2.3. To the addresses set forth in any written notices of address
                                          17                  changes delivered to Debtor after the date of any related Proof of Claim;
                                          18
                                                                      6.5.2.4. To the addresses reflected in the Schedules if no Proof of Claim
                                          19                  has been Filed and the Debtor or Reorganized Debtor have not received a written
                                                              notice of change of address; or
                                          20
                                                                     6.5.2.5. To any counsel that has appeared in the Chapter 11 Case on the
                                          21                  Holder’s behalf.
                                          22                   6.5.3. Distributions Not Subject to Legal Process. Except as otherwise
                                          23           provided in the Plan, Distributions under the Plan, made on account of Allowed Claims,
                                                       shall not be subject to levy, garnishment, attachment, or like legal process. Each Holder
                                          24           of an Allowed Claim shall have and receive the benefit of the Distributions in the manner
                                                       set forth in the Plan. Absent willful misconduct or gross negligence, Debtor and
                                          25           Reorganized Debtor, as applicable, shall not incur any liability on account of any
                                          26           Distributions made under the Plan.

                                          27                  6.5.4. Returned Distributions. In the case of Distributions to the Holders of
                                                       Allowed Claims that are returned to the Debtor or Reorganized Debtor due to an incorrect
                                          28           or incomplete address, the Debtor or Reorganized Debtor shall retain any such returned

                                                                                               17
                                                Case 15-14956-abl     Doc 300
                                                                          269      Entered 11/13/18
                                                                                           09/13/18 08:18:32
                                                                                                    16:49:35         Page 28
                                                                                                                          24 of 41
                                                                                                                                37


                                           2          Distribution in a segregated account established by the Debtor or Reorganized Debtor to
                                           31         keep track of any returned Distributions. Unless the Holder of the Allowed Claim
                                           42         relating to any such returned Distribution contacts the Debtor or Reorganized Debtor (or
                                           5          his designee) within three (3) months from the date on which such Distribution was
                                           63         returned and provides the Debtor or Reorganized Debtor (or his designee) with acceptable
                                           7          proof of identity and an accurate address, such Holder shall forfeit all rights thereto, and
                                           84         to any and all future Distributions or rights under the Plan. In such event, the Claim for
                                           95         which such Distributions was issued shall be treated as a Disallowed Claim and the
                                          10          Distribution on account of such Disallowed Claim shall promptly be distributed to
                                          116         Debtor.
                                          12
                                          137                 6.5.5. Disputed Distributions. In the event of any dispute between or among
                                          14          Holders of Claims as to the right to any Holder of a Claim to receive or retain any
                                            8         Distribution to be made to such Holder under the Plan, the Debtor or Reorganized Debtor,
                                          15
                                          169         in lieu of making such Distribution to such Holder, may make it instead into an escrow
                                          17          account for payment as ordered by the Bankruptcy Court or as the interested parties to
                                          10
                                          18          such dispute may otherwise agree among themselves. Any such Holder who fails to raise
                                          19          such dispute by filing an appropriate request for relief with the Bankruptcy Court prior to
                                          11
                                          20          the issuance of such disputed Distribution by the Debtor or Reorganized Debtor shall be
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21          deemed to have forever waived any right to dispute such Distribution or to enjoin, impair
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22          or otherwise restrict the use of any such Distribution.
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                              6.5.6. Setoffs. The Debtor or Reorganized Debtor may, but shall not be required
          850 E. Bonneville Ave.




                                          24
                                          14
                                          25          to, set-off against any Distributions to be made pursuant to the Plan to a Holder of an
                                          26          Allowed Claim, Claims of any nature whatsoever that Debtor may have, or may have had,
                                          15          against such Holder that have not been previously released, but neither the failure to do
                                          27
                                          28          so, nor the allowance of any Claim held by such Holder shall constitute a waiver or
                                          16
                                                      release by the Debtor or Reorganized Debtor of any such Claim Debtor may have, or may
                                          17          have had, against such Holder.

                                          18                  6.5.7. Withholding Taxes. The Debtor or Reorganized Debtor shall be entitled
                                                      to deduct any applicable federal or state withholding taxes from any payments made with
                                          19          respect to Allowed Claims, as appropriate, and shall otherwise comply with section 346
                                          20          of the Bankruptcy Code.

                                          21                  6.5.8. No Recourse. Except as specifically set forth herein, no recourse shall ever
                                                      be had, directly or indirectly, against officer, director, agent, attorney, accountant or other
                                          22          professional for the Reorganized Debtor, by legal or equitable proceedings or by virtue of
                                                      any statute or otherwise, nor upon any promise, contract, instrument, undertaking
                                          23          obligation, covenant or agreement whatsoever executed by the Reorganized Debtor under
                                          24          the Plan, or by reason of the creation of any indebtedness by the Reorganized Debtor
                                                      under the Plan for any purpose authorized by the Plan, it being expressly understood and
                                          25          agreed that all such liabilities, covenants, and agreements of the Reorganized Debtor,
                                                      whether in writing or otherwise, shall be enforceable only against and be satisfied only by
                                          26          the Reorganized Debtor and the Assets.
                                          27

                                          28

                                                                                                18
                                                Case 15-14956-abl       Doc 300
                                                                            269     Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35         Page 29
                                                                                                                           25 of 41
                                                                                                                                 37


                                           2    7. PROCEDURES FOR RESOLVING DISPUTED CLAIMS
                                           31
                                           42           7.1. Objection to and Resolution of Claims. Except as to applications for allowance of
                                           5    compensation and reimbursement of expenses under sections 330, 331 and/or 503 of the
                                           63   Bankruptcy Code, Debtor shall, on and after the Effective Date, have the exclusive right to make
                                           7    and file objections to Claims. On and after the Effective Date, Debtor shall have the authority to
                                           84   compromise, settle, otherwise resolve or withdraw any objections to any Claims and
                                           95   compromise, settle or otherwise resolve Disputed Claims without approval of the Bankruptcy
                                          10    Court. Unless otherwise ordered by the Bankruptcy Court, Debtor and, on and after the Effective
                                          116   Date, Debtor, shall file all objections to Claims that are the subject of Proofs of Claim or requests
                                          12    for payment filed with the Bankruptcy Court (other than applications for allowances of
                                          137   compensation and reimbursement of expenses with respect to Professional Fee Claims) and serve
                                          14    such objections upon the Holder of the Claim as to which the objection is made as soon as is
                                            8   practicable, but in no event later than one hundred eighty (180) days after the Effective Date or
                                          15
                                          169   such later date as may be approved or extended by the Bankruptcy Court.
                                          17
                                          10
                                          18           7.2. Payments. Payments and Distributions to each Holder of a Disputed Claim that
                                          19    ultimately becomes an Allowed Claim shall be made in accordance with the provision of the Plan
                                          11
                                          20    with respect to the Class of Creditors to which the respective Holder of an Allowed Claim
                                                belongs. Without limiting the generality of the foregoing, Debtor shall not be required to object
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22    to any Claim irrespective of whether such Claim is Allowed or Disputed, whether in whole or in
                                          13
                                          23    part.
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24
                                          14           7.3. Contingent Claims. Until such time as a contingent Claim or a contingent portion
                                          25
                                                of an Allowed Claim becomes fixed or absolute or is Disallowed, such Claim will be treated as a
                                          26
                                          15    Disputed Claim for all purposes related to Distributions under the Plan. The Holder of a
                                          27
                                                contingent Claim will only be entitled to a Distribution under the Plan when and if such
                                          28
                                          16    contingent Claim becomes an Allowed Claim.
                                          17
                                                        7.4. Estimation of Claims. Debtor shall be permitted, at any time, to request that the
                                          18    Bankruptcy Court estimate any contingent or unliquidated Claim pursuant to section 502(c) of
                                                the Bankruptcy Code, regardless of whether Debtor previously had objected to such Claim or
                                          19    whether the Bankruptcy Court had ruled on such objection, and the Bankruptcy Court shall retain
                                                jurisdiction to estimate any Claim at any time during any litigation concerning any objection to
                                          20
                                                such Claim, including during the pendency of any appeal relating to such objection. In the event
                                          21    that the Bankruptcy Court estimates any contingent or unliquidated Claim, the amount so
                                                estimated shall constitute either the Allowed amount of such Claim or a maximum limitation on
                                          22    such Claim, as determined by the Bankruptcy Court. If such estimated amount constitutes a
                                                maximum limitation on the amount of such Claim, Debtor may elect to pursue any supplemental
                                          23    proceedings to object to the allowance of such Claim.
                                          24
                                                8. RESERVATION OF RIGHTS
                                          25
                                                       8.1. Withdrawal of Plan; Rights if Plan Not Confirmed; Effective Date Does Not
                                          26    Occur. Debtor reserves the right to revoke or withdraw the Plan prior to the Confirmation Date
                                                and to File subsequent plans of reorganization. If Debtor revokes or withdraws the Plan, or if
                                          27    Confirmation of the Plan or the Effective Date does not ultimately occur, then: (1) the Plan shall
                                          28    be null and void in all respects; (2) any settlement or compromise embodied in the Plan


                                                                                                 19
                                                Case 15-14956-abl      Doc 300
                                                                           269     Entered 11/13/18
                                                                                           09/13/18 08:18:32
                                                                                                    16:49:35        Page 30
                                                                                                                         26 of 41
                                                                                                                               37


                                           2    (including the fixing or limiting to an amount certain of any Claim or Class of Claims),
                                           31   assumption or rejection of Executory Contracts or Unexpired Leases affected by the Plan, and
                                           42   any document or agreement executed pursuant to the Plan, shall be deemed null and void; and (3)
                                           5    nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims or Interests
                                           63   by or against Debtor or any Person; (b) prejudice in any manner the rights of Debtor or any other
                                           7    Person in any further proceedings involving Debtor; or (c) constitute an admission,
                                           84   acknowledgment, offer, or undertaking of any sort by Debtor or any other Person.
                                           95
                                          10            8.2. No Admissions or Waiver. Without limiting the generality of any similar provision
                                          116   in the Plan, notwithstanding anything in the Plan to the contrary, nothing contained in the Plan or
                                          12    in the Disclosure Statement shall be deemed an admission by Debtor or any Person with respect
                                          137   to any matter set forth herein. If Confirmation of the Plan or the Effective Date does not
                                          14    ultimately occur, no statement contained in the Plan or in the Disclosure Statement may be used
                                            8   or relied on in any manner in any suit, action, proceeding or controversy within or outside of the
                                          15
                                          169   Chapter 11 Case against Debtor. Debtor reserves any and all of their rights as against all Persons
                                          17    and Entities in the event Confirmation of the Plan or the Effective Date does not ultimately
                                          10
                                          18    occur.
                                          19
                                          11
                                          20    9. CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                                        9.1. Conditions to Confirmation. As a condition precedent to the Confirmation of the
                                          22
                                                Plan, the Confirmation Order shall be in form and substance reasonably acceptable to the Debtor.
                                          13
                                          23
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24           9.2. Conditions to Occurrence of Effective Date.           The following are conditions
                                          14
                                          25    precedent to the occurrence of the Effective Date:
                                          26
                                          15
                                          27                  9.2.1. The Confirmation Order shall be a Final Order, except that Debtor
                                          28
                                          16           reserves the right to cause the Effective Date to occur notwithstanding the pendency of an
                                                       appeal of the Confirmation Order, under circumstances that would moot such appeal;
                                          17

                                          18                  9.2.2. No request for revocation of the Confirmation Order under section 1144 of
                                                       the Bankruptcy Code shall have been made, or, if made, shall remain pending, including
                                          19           any appeal;

                                          20                  9.2.3. All documents necessary to implement the transactions contemplated by
                                                       the Plan shall be in form and substance reasonably acceptable to the Debtor;
                                          21
                                                              9.2.4. Sufficient Cash and other assets are set aside, reserved and withheld to
                                          22
                                                       make the distributions required by the Bankruptcy Code and the Plan; and
                                          23
                                                               9.2.5. Debtor, in his sole discretion, may waive the Final Order condition in
                                          24           Section 9.2.1 above at any time from and after the Confirmation Date. In that event,
                                                       Debtor will be entitled to render any or all performance under the Plan prior to what
                                          25           otherwise would be the Effective Date if the above-referenced conditions were not
                                          26           waived; including, but not limited to, the right to perform under any circumstances which
                                                       would moot any appeal, review or other challenge of any kind to the Confirmation Order
                                          27           if the Confirmation Order is not stayed pending such appeal, review or other challenge.

                                          28

                                                                                                20
                                                Case 15-14956-abl      Doc 300
                                                                           269     Entered 11/13/18
                                                                                           09/13/18 08:18:32
                                                                                                    16:49:35       Page 31
                                                                                                                        27 of 41
                                                                                                                              37


                                           2    10. EFFECT OF CONFIRMATION OF PLAN
                                           31
                                           42           10.1. Discharge. Confirmation of this Plan does not discharge the Debtor of any debts
                                           5    until the Bankruptcy Court grants him a Discharge pursuant to section 1141(d)(5) of the
                                           63   Bankruptcy Code. Notwithstanding the foregoing, for the avoidance of doubt, nothing herein is
                                           7    intended or should be construed as granting any Creditor relief from Bankruptcy Rules 4004(a)
                                           84   and 4007(c), and the deadline for filing a complaint for exception to or denial of the Debtor’s
                                           95   discharge or of the dischargeability of any debt or Claim pursuant to sections 523(c) and 727 of
                                          10    the Bankruptcy Code.
                                          116
                                          12            10.2. Exculpation. Neither the Debtor nor any of his Representatives shall have or
                                          137   incur any liability to any Holder of a Claim against the Debtor, or any other party-in-interest,
                                          14    for any act, omission, transaction or other occurrence in connection with, relating to, or
                                            8   arising out of the Chapter 11 Case, the pursuit of confirmation of the Plan, or the
                                          15
                                                consummation of the Plan, except and solely to the extent such liability is based on fraud,
                                          169
                                                gross negligence or willful misconduct. The Debtor and his Representatives shall be entitled
                                          17
                                          10    to reasonably rely upon the advice of counsel with respect to any of their duties and
                                          18
                                                responsibilities under the Plan or in the context of the Chapter 11 Case. No Holder of a
                                          19
                                          11    Claim against Debtor, or any other party-in-interest, including their respective Representa-
                                          20
                                                tives, shall have any right of action against the Debtor or any of his Representatives, for any
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                                act, omission, transaction or other occurrence in connection with, relating to, or arising out
                                          22
                                                of, the Chapter 11 Case, the pursuit of confirmation of the Plan, the consummation or
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                administration of the Plan, except to the extent arising from fraud, gross negligence or willful
          850 E. Bonneville Ave.




                                          24    misconduct. Nothing in this Section shall be deemed an exculpation by the Debtor or any of
                                          14
                                          25    his Representatives for any acts, omissions, transactions, events or other occurrences taking
                                          26
                                          15    place after the Effective Date.
                                          27
                                          28
                                          16            10.3. Modification of Debt Instruments. On the Effective Date, all instruments
                                                evidencing indebtedness of Debtor held by Holders of Claims that are Impaired by the Plan or
                                          17
                                                have been paid in full pursuant thereto shall be deemed modified or canceled as against Debtor as
                                          18    set forth in the Plan.

                                          19            10.4. Judgments Void. Except for (a) any decision of the Nevada Supreme Court with
                                                respect to the Plea with the Office of Bar Counsel in the Disciplinary Proceeding, and/or other
                                          20    professional disciplinary proceedings related thereto, and (b) the Randazza Divorce Decree, any
                                                judgment, decision, order, recommendation, finding, conclusion, or arbitration award obtained
                                          21
                                                before the Effective Date in any court other than the Bankruptcy Court shall be null and void, and
                                          22    without legal or precedential effect whatsoever as a determination of the Debtor’s liability with
                                                respect to any debt or Claim treated by the Plan.
                                          23
                                                       10.5. No Effect on Insurance Settlement. Nothing in this Plan is intended or should be
                                          24    construed as altering or affecting the Settlement Agreement and Mutual Release (the “Insurance
                                          25    Settlement”) dated as of June 3, 2016 and involving certain of the Excelsior Parties, the Debtor,
                                                MJRPA, and RLG, among others, and which the Bankruptcy Court approved by order entered on
                                          26    July 22, 2016 as ECF No. 157. The terms and conditions of the foregoing settlement agreement
                                                and related order of the Bankruptcy Court are incorporated herein by reference, and shall
                                          27    continue in full force and effect.
                                          28

                                                                                               21
                                                Case 15-14956-abl       Doc 300
                                                                            269     Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35         Page 32
                                                                                                                           28 of 41
                                                                                                                                 37


                                           2            10.6. Approval of Randazza Marital Settlement Agreement. The entry of the
                                           31   Confirmation Order on this Plan shall also constitute the Bankruptcy Court’s approval of the
                                           42   Randazza Marital Settlement Documents as fair and equitable, and its authorization and direction
                                           5    that they be effectuated according to their terms and conditions.
                                           63
                                           7             10.7. Revesting of Assets in Debtor. Except as otherwise expressly provided herein or
                                           84   in the Confirmation Order, on the Effective Date, but retroactive to the Confirmation Date,
                                           95   without any further action, Reorganized Debtor will be vested with all of the property of the
                                          10    Estate, wherever situate, free and clear of all Claims, Liens (except for Liens provided or
                                          116   authorized pursuant to the Plan and Permitted Encumbrances). Without limiting the generality of
                                          12    the foregoing, on and after the Effective Date, Debtor shall be vested with all of the property of
                                          137   the Estate, wherever situated, free and clear of any Claims based on any form of successor
                                          14    liability or similar or related theory of liability. On and after the Effective Date, (i) Debtor shall
                                            8
                                          15    be free of any restrictions imposed by the Bankruptcy Code or Bankruptcy Court, may operate his
                                          169   business and may use, acquire or dispose of assets including the Assets free of any restrictions
                                          17    imposed by the Bankruptcy Code and the Bankruptcy Rules and without supervision or approval
                                          10
                                          18    by the Bankruptcy Court, other than the obligations set forth in the Plan, or the Confirmation
                                          19    Order. Without limiting the generality of the foregoing and except as otherwise expressly
                                          11
                                          20    provided herein or in the Confirmation Order, any Causes of Action, will be preserved and
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12    retained solely for Debtor’s commencement, prosecution, use and benefit.
  LARSON ZIRZOW & KAPLAN, LLC




                                          22
                                          13
                                          23            10.8. Preservation of Causes of Action. Pursuant to section 1123(b) of the Bankruptcy
        Las Vegas, Nevada 89101




                                                Code, Debtor shall retain and reserve the right to enforce all rights to commence and pursue
          850 E. Bonneville Ave.




                                          24
                                          14
                                          25    Causes of Action whether arising prior to or after the Petition Date, and whether pending as of or
                                          26    Filed after the Effective Date, in any court or other tribunal. Unless a Cause of Action is
                                          15
                                          27    expressly waived, relinquished, released, compromised or settled in the Plan, or any Final Order,
                                          28
                                          16    Debtor on behalf of themselves expressly reserve all Causes of Action for later adjudication and,
                                                therefore, no preclusion doctrine, including, without limitation, the doctrines of res judicata,
                                          17    collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise)
                                                or laches shall apply to any Causes of Action upon Confirmation or the Effective Date. No entity
                                          18    may rely on the absence of a specific reference in the Plan or the Disclosure Statement to any
                                          19    Cause of Action against them as an indication that Debtor, will not pursue any and all available
                                                Causes of Action against them. Debtor expressly reserves all rights to prosecute any and all
                                          20    Causes of Action against any Person, except as otherwise expressly provided in the Plan.

                                          21            10.9. Maintenance of Administrative Claim Status. Notwithstanding entry of the
                                                Confirmation Order or any Discharge granted to Debtor consistent with the other provisions of
                                          22    this Plan and applicable law, Allowed Administrative Claims shall maintain their administrative
                                          23    priority status under section 507(a)(2) of the Bankruptcy Code until paid in full.

                                          24           10.10. Disallowance of Claims Not Allowed and Tardy Proofs of Claim. The
                                                occurrence of the Effective Date shall operate to disallow any Unsecured Claims that either have
                                          25    not been Allowed by such date, including but not limited to any claims listed on the Debtor’s
                                                Schedules as amended, as disputed, contingent or unliquidated, or which are the subject of a
                                          26
                                                Proof of Claim that was filed after the Bar Date, which tardy Proofs of Claim shall further be
                                          27    deemed automatically expunged without further order of the Court as of the Effective Date.

                                          28

                                                                                                 22
                                                Case 15-14956-abl       Doc 300
                                                                            269     Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35         Page 33
                                                                                                                           29 of 41
                                                                                                                                 37


                                           2            10.11. No Limitation on Effect of Confirmation. Nothing contained in the Plan or the
                                           31   Disclosure Statement will limit, waive or restrict in any way the effect of Confirmation as set
                                           42   forth in section 1141 of the Bankruptcy Code. Confirmation will bind Debtor, all Creditors, and
                                           5    other parties in interest to the provisions of the Plan, whether or not the Claim of such Creditor is
                                           63   Impaired under the Plan and whether or not such Creditor has accepted the Plan and whether or
                                           7    not a proof of Claim has been filed or deemed to have been filed under sections 501 or 1111(a) of
                                           84   the Bankruptcy Code, or such Claim is allowed under section 502 of the Bankruptcy Code.
                                           95
                                          10    11. RETENTION OF JURISDICTION
                                          116
                                          12            11.1. Retention of Jurisdiction. Except to the extent otherwise expressly set forth
                                          137   herein, the Bankruptcy Court shall retain jurisdiction of the Chapter 11 Case following the
                                          14    Confirmation Date for the following purposes, it being expressly intended that such retention of
                                            8   jurisdiction shall in all cases hereafter set forth, extend to any actions or proceedings commenced
                                          15
                                          169   prior or subsequent to the Confirmation Date and/or the Effective Date whether by Debtor, or the
                                          17    parties specified herein:
                                          10
                                          18
                                                              11.1.1. To hear and determine any objections to the allowance of Claims,
                                          19
                                          11           including any objections by Debtor with respect to any Claims which have been reinstated
                                          20
                                                       or assumed in accordance with the terms of the Plan;
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22                   11.1.2. To determine any and all applications for compensation for any
                                          13
                                          23
        Las Vegas, Nevada 89101




                                                       Professionals and similar fees to the extent made specifically subject to a hearing under
          850 E. Bonneville Ave.




                                          24           the Plan and applicable provisions of the Bankruptcy Code;
                                          14
                                          25
                                          26
                                          15                   11.1.3. To determine any and all applications for the rejection or assumption and
                                          27           assignment of Executory Contracts or for the rejection or assumption and assignment, as
                                          28
                                          16           the case may be, of Unexpired Leases to which Debtor is a party or with respect to which
                                                       it may be liable, and to hear and determine, and if need be to liquidate, any and all Claims
                                          17
                                                       arising therefrom;
                                          18
                                                               11.1.4. To modify the Plan pursuant to section 1127 of the Bankruptcy Code or to
                                          19           remedy any defect or omission or reconcile any inconsistency in the Confirmation Order
                                                       to the extent authorized by the Bankruptcy Code;
                                          20
                                                               11.1.5. To hear and determine all controversies, suits and disputes, if any, as may
                                          21           arise in connection with the interpretation or enforcement of the Plan;
                                          22
                                                               11.1.6. To hear and determine all controversies, suits and disputes, if any, as may
                                          23           arise with regard to orders of this Bankruptcy Court entered in the Chapter 11 Case;

                                          24                   11.1.7. To adjudicate all controversies concerning the classification of any Claim;
                                          25                  11.1.8. To liquidate damages in connection with any disputed, contingent or
                                                       unliquidated Claim;
                                          26
                                          27                   11.1.9. To adjudicate all Claims to a security or ownership interest in any of the
                                                       Assets, or in any proceeds thereof;
                                          28

                                                                                                 23
                                                Case 15-14956-abl       Doc 300
                                                                            269      Entered 11/13/18
                                                                                             09/13/18 08:18:32
                                                                                                      16:49:35         Page 34
                                                                                                                            30 of 41
                                                                                                                                  37


                                           2                   11.1.10. To adjudicate all Claims or controversies arising out of any purchases,
                                           31          sales or contracts made or undertaken by Debtor;
                                           42
                                           5                   11.1.11. To determine all questions and disputes regarding recovery of and
                                           63          entitlement to any property of Debtor, or in any proceeds thereof;
                                           7
                                           84                  11.1.12. To adjudicate all Causes of Action with respect to which Debtor is a
                                           95          party, whether or not such Claim or controversy is raised or filed before or after the
                                          10           Effective Date;
                                          116
                                                              11.1.13. To determine issues and disputes concerning entitlement to Distributions
                                          12
                                                       to be made under and pursuant to the Plan;
                                          137
                                          14                   11.1.14. To enter any order, including injunctions, necessary to enforce the title,
                                            8
                                          15           rights and powers of Debtor’s limitations, restrictions, terms and conditions on such title,
                                          169          rights and powers as the Bankruptcy Court may deem necessary or appropriate;
                                          17
                                          10
                                          18                  11.1.15. To determine such other matters as may be provided for in the
                                          19           Confirmation Order and the Plan, or as may from time to time be authorized under the
                                          11
                                          20           provisions of the Bankruptcy Code or any other applicable law;
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22                   11.1.16. To enter a Final Decree closing the Chapter 11 Case;
                                          13
                                          23
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24                  11.1.17. To enforce the provisions of any Administrative Claim Bar Date entered
                                          14
                                          25           by the Bankruptcy Court;
                                          26
                                          15
                                          27                  11.1.18. To make such orders as are necessary or appropriate to carry out the
                                          28
                                          16           provisions of the Plan, including but not limited to orders interpreting, clarifying or
                                                       enforcing the provisions thereof;
                                          17
                                                             11.1.19. To determine issues and disputes with respect to the Refinanced Secured
                                          18           Loan Documents arising after the Effective Date; and
                                          19                  11.1.20. Without limiting the generality of any of the foregoing, to hear and
                                          20           determine matters concerning state, local, and federal taxes in accordance with sections
                                                       345, 505, and 1146 of the Bankruptcy Code.
                                          21
                                                        11.2. Jurisdiction Unaffected. The occurrence of the Effective Date and/or the entry of
                                          22    a Final Decree shall not divest the Bankruptcy Court of any jurisdiction otherwise retained under
                                                this Article 11 or the Confirmation Order.
                                          23

                                          24            11.3. Failure of Bankruptcy Court to Exercise Jurisdiction. If the Bankruptcy Court
                                                abstains from exercising or declines to exercise jurisdiction, or is otherwise without jurisdiction
                                          25    over any matter arising under, arising in or related to the Bankruptcy Case, including any of the
                                                matters set forth in the Plan, the Plan shall not prohibit or limit the exercise of jurisdiction by any
                                          26    other court of competent jurisdiction with respect to such matter.
                                          27

                                          28

                                                                                                  24
                                                Case 15-14956-abl      Doc 300
                                                                           269     Entered 11/13/18
                                                                                           09/13/18 08:18:32
                                                                                                    16:49:35        Page 35
                                                                                                                         31 of 41
                                                                                                                               37


                                           2    12. MISCELLANEOUS PROVISIONS
                                           31
                                           42          12.1. Modification of the Plan.
                                           5
                                           63                  12.1.1 Debtor may alter, amend or modify the Plan at any time before the entry of
                                           7           the Confirmation Order, provided that the Plan, as altered, amended or modified, satisfies
                                           84          the conditions of sections 1122 and 1123 of the Bankruptcy Code, and Debtor shall have
                                           95          complied with section 1125 of the Bankruptcy Code. However, the Bankruptcy Court
                                          10           may require a new disclosure statement and/or re-voting on the Plan if Debtor modifies
                                          116          the Plan before Confirmation.
                                          12
                                                               12.2.2 Debtor may also seek to alter, amend or modify the Plan at any time after
                                          137
                                                       Confirmation so long as (i) the Plan has not been substantially consummated, (ii) as
                                          14
                                            8          altered, amended or modified the Plan satisfies the conditions of section 1122 and 1123
                                          15
                                                       of the Bankruptcy Code, and (iii) the Bankruptcy Court authorizes the proposed
                                          169
                                                       modification after notice and a hearing under section 1129 of the Bankruptcy Code.
                                          17
                                          10
                                          18                  12.2.3 A Holder of a Claim that has accepted the Plan shall be deemed to have
                                          19           accepted the Plan, as altered, amended or modified, if the proposed alteration, amendment
                                          11
                                          20           or modification does not materially and adversely change the treatment of the Claim of
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12           such Holder. Prior the Effective Date, Debtor may make appropriate technical non-
  LARSON ZIRZOW & KAPLAN, LLC




                                          22           material modifications to the Plan or the Disclosure Statement without further order or
                                          13
                                          23           approval of the Bankruptcy Court, provided that such technical modifications do not
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24           adversely affect the treatment of Holders of Claims.
                                          14
                                          25
                                          26
                                          15                  12.2.4 Debtor further reserve the right to modify the treatment of any Allowed
                                          27           Claims at any time after the Effective Date of the Plan upon the consent of the Creditor
                                          28
                                          16           whose Allowed Claim treatment is being modified, so long as no other Creditors are
                                                       materially adversely affected.
                                          17

                                          18                   12.2.5 Debtor reserve the right, in accordance with the Bankruptcy Code, to
                                                       amend, amend or modify the Plan before or after the Confirmation Date, including
                                          19           making any amendments or modifications to satisfy the requirements of section 1129(b)
                                                       of the Bankruptcy Code, if necessary.
                                          20
                                                        12.2. Notices to Debtor. Except as otherwise set forth below, all notices, requests,
                                          21    elections or demands in connection with the Plan, including any change of address of any Holder
                                          22    of a Claim for the purposes of receiving any Distributions under the Plan, shall be in writing and
                                                shall be delivered personally, by facsimile, electronic mail, overnight courier, or mailed by first
                                          23    class mail. Such notice shall be deemed to have been given when received or, if mailed by first
                                                class mail, five (5) Business Days after the date of mailing, or if express mailed, the next
                                          24    Business Day following the date of mailing and addressed to the following:
                                          25

                                          26
                                          27

                                          28

                                                                                                25
                                                Case 15-14956-abl      Doc 300
                                                                           269      Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35        Page 36
                                                                                                                          32 of 41
                                                                                                                                37


                                           2    If to Debtor:          Marc John Randazza, Esq.
                                           31                          c/o Randazza Legal Group, PLLC
                                           42                          2764 Lake Sahara Dr., Suite 109
                                           5                           Las Vegas, Nevada 89117
                                           63                          Email: mjr@randazza.com
                                           7
                                           84   With a Copy to:        Larson Zirzow & Kaplan, LLC
                                           95                          Attn: Matthew C. Zirzow, Esq.
                                          10                           850 E. Bonneville Ave.
                                          116                          Las Vegas, Nevada 89101
                                          12                           Email: mzirzow@lzklegal.com
                                          137
                                          14            12.3. Notices to Creditors. All notices and requests to Holders of Claims of any Class
                                            8   shall be sent to them at their known address or if a Proof of Claim has been filed, to the address
                                          15
                                          169   on their Proof of Claim. Any Holder of a Claim of any Class may designate in writing any other
                                          17    address for purposes of this Section, which designation shall be effective upon receipt.
                                          10
                                          18
                                          19           12.4. Headings. The headings used in the Plan are inserted for convenience only and do
                                          11
                                          20    not constitute a portion of the Plan nor in any manner affect the provisions of the Plan.
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22            12.5. Non-Severability of Plan Provisions. The Confirmation Order shall constitute a
                                          13
                                          23    judicial determination that each term and provision of the Plan is: (a) valid and enforceable
        Las Vegas, Nevada 89101




                                                pursuant to its terms; (b) integral to the Plan and may not be deleted or modified without the
          850 E. Bonneville Ave.




                                          24
                                          14
                                          25    consent of Debtor and any other Person affected by such provision; and (c) nonseverable and
                                          26    mutually dependent.
                                          15
                                          27
                                                        12.6. Waiver or Estoppel. Each Holder of a Claim or an Interest shall be deemed to
                                          28
                                          16
                                                have waived any right to assert any argument, including the right to argue that its Claim or
                                          17    Interest should be Allowed in a certain amount, in a certain priority, Secured or not subordinated
                                                by virtue of an agreement made with Debtor or his counsel, or any other Person, if such
                                          18    agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the
                                                Bankruptcy Court prior to the Confirmation Date.
                                          19
                                                        12.7. Governing Law. Except to the extent that the Bankruptcy Code or other federal
                                          20
                                                law is applicable or as provided in any contract, instrument, release or other agreement entered
                                          21    into in connection with the Plan or in any document which remains unaltered by the Plan, the
                                                rights, duties and obligations of Debtor and any other Person arising under the Plan shall be
                                          22    governed by, and construed and enforced in accordance with, the internal laws of the State of
                                                Nevada without giving effect to Nevada’s choice of law provisions.
                                          23

                                          24            12.8. Successors and Assigns. The rights and obligations of any Person named or
                                                referred to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and
                                          25    assigns of such Person.

                                          26          12.9. Modification of Payment Terms. The Reorganized Debtor reserves the right to
                                                modify the treatment of any Allowed Claim in any manner adverse only to the holder of such
                                          27    Allowed Claim at any time after the Effective Date upon the prior written consent of the holder
                                          28    whose Allowed Claim treatment is being adversely affected.


                                                                                                26
                                                Case 15-14956-abl       Doc 300
                                                                            269     Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35         Page 37
                                                                                                                           33 of 41
                                                                                                                                 37


                                           2           12.10. Effectuating Documents; Further Transactions; Timing. The Debtor and the
                                           31   Reorganized Debtor are each authorized to execute, deliver, file or record such contracts,
                                           42   instruments, releases and other agreements or documents and to take such actions as may be
                                           5    necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan
                                           63   and any securities issued, transferred or canceled pursuant to the Plan. All transactions that are
                                           7    required to occur on the Effective Date under the terms of the Plan shall be deemed to have
                                           84   occurred simultaneously. The Debtor and the Reorganized Debtor are authorized and directed to
                                           95   do such acts and execute such documents as are necessary to implement the Plan.
                                          10
                                          116           12.11. Exemption from Transfer Taxes. Pursuant to section 1146(c) of the Bankruptcy
                                          12    Code, (i) the issuance, distribution, transfer or exchange of Estate property; (ii) the creation,
                                          137   modification, consolidation or recording of any deed of trust or other security interest, the
                                          14    securing of additional indebtedness by such means or by other means in furtherance of, or
                                            8   connection with the Plan or the Confirmation Order; (iii) the making, assignment, modification
                                          15
                                          169   or recording of any lease or sublease; or (iv) the making, delivery or recording of a deed or other
                                          17    instrument of transfer under, in furtherance of, or in connection with, the Plan, Confirmation
                                          10
                                          18    Order or any transaction contemplated above, or any transactions arising out of, contemplated by
                                          19    or in any way related to the foregoing shall not be subject to any document recording tax, stamp
                                          11
                                          20    tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act or real estate transfer tax,
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21    mortgage recording tax or other similar tax or governmental assessment and the appropriate state
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22    or local government officials or agents shall be, and hereby are, directed to forego the collection
                                          13
                                          23    of any such tax or assessment and to accept for filing or recordation any of the foregoing
        Las Vegas, Nevada 89101




                                                instruments or other documents without the payment of any such tax or assessment.
          850 E. Bonneville Ave.




                                          24
                                          14
                                          25
                                          26           12.12. Default Under Plan.
                                          15
                                          27
                                                               12.12.1. Creditor Action Restrained. The confirmed Plan is binding on every
                                          28
                                          16           Creditor whose claims are provided for in the Plan. Therefore, even though the automatic
                                          17           stay terminates on the Effective Date with respect to Secured Claims, no Creditor may
                                                       take any action to enforce either the pre-confirmation obligation or the obligation due
                                          18           under the Plan, so long as Debtor is not in Material Default under the Plan, except as
                                                       provided in Section 12.12.5 below.
                                          19
                                                               12.12.2. Obligations to Each Class Separate. Debtor’s obligations under the
                                          20
                                                       Plan are separate with respect to each Class of Creditors. Default in performance of an
                                          21           obligation due to members of one Class shall not by itself constitute a default with respect
                                                       to members of other Classes. For purposes of this Section 12.11, the holders of all
                                          22           Administrative Claims shall be considered to be a single class, the holders of all Priority
                                                       Claims shall be considered to be a single class, and each non-debtor party to an assumed
                                          23
                                                       Executory Contract or Unexpired Lease shall be considered to be a separate class.
                                          24
                                                               12.12.3. Material Default Defined. Except with respect to defaults in the
                                          25           Excelsior Settlement Agreement, the Randazza Marital Settlement Documents, or the
                                                       Insurance Settlement, which defaults shall be governed by the terms and conditions of
                                          26           those respective agreements, in the event the Debtor fails to timely perform any of the
                                                       obligations set forth in the Plan from and after the Effective Date, the applicable Creditor
                                          27
                                                       or party-in-interest shall notify the Debtor and the Debtor’s counsel of the default in
                                          28           writing in accordance with the notice provisions herein. If Debtor fails within thirty (30)

                                                                                                 27
                                                Case 15-14956-abl      Doc 300
                                                                           269      Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35         Page 38
                                                                                                                           34 of 41
                                                                                                                                 37


                                           2           calendar days after the date of service of the notice of default either: (i) to cure the
                                           31          default; (ii) to obtain from the Bankruptcy Court an extension of time to cure the default,
                                           42          which shall be given for good cause shown if the cure reasonably requires more than
                                           5           thirty (30) days to cure and the Debtor initiates reasonable steps to begin such cure and
                                           63          completes all reasonable and necessary steps to cure sufficient to produce compliance as
                                           7           soon as reasonably practical; or (iii) to obtain from the Bankruptcy Court a determination
                                           84          that no default occurred, then Debtor is in Material Default under the Plan to all the
                                           95          members of the affected Class. If the Debtor fails to timely cure the default as provided
                                          10           above, the applicable Creditor shall be free to pursue any and all rights and remedies it
                                          116          may have under the contract(s) between the parties and/or applicable law, as modified by
                                          12           this Plan, and without further action by or proceedings before the Bankruptcy Court.
                                          137
                                          14                   12.12.4. Remedies Upon Material Default. Upon Material Default, any member
                                            8          of a Class affected by the default: (i) may file and serve a motion to dismiss the case or to
                                          15
                                          169          convert the case to chapter 7; or (ii) without further order of the Court has relief from
                                          17           automatic stay to the extent necessary, and may pursue its lawful remedies to enforce and
                                          10
                                          18           collect Debtor’s pre-confirmation obligations.
                                          19
                                          11
                                          20                   12.12.5. Claims Not Affected by Plan. Upon confirmation of the Plan, and
                                                       subject to Section 12.11(c), any Creditor whose Claims are left Unimpaired under the
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22           Plan may, notwithstanding Sections 12.12.1 through Section 12.12.4, immediately
                                          13
                                          23           exercise all of its contractual, legal, and equitable rights, except rights based on default of
        Las Vegas, Nevada 89101




                                                       the type that need not be cured under section 1124(2)(A) and (D) of the Bankruptcy Code.
          850 E. Bonneville Ave.




                                          24
                                          14
                                          25
                                                               12.12.6. Effect of Conversion to Chapter 7. If the case is at any time converted
                                          26
                                          15           to one under chapter 7, property of the Debtor shall not vest in the chapter 7 bankruptcy
                                          27
                                                       estate or be under the control of any chapter 7 trustee appointed to administer such case to
                                          28
                                          16           the same extent provided for in section 348(f) of the Bankruptcy Code upon the
                                          17           conversion of a case from chapter 13 to chapter 7, but rather shall be retained by the
                                                       Debtor or Reorganized Debtor as the case may be as his sole and exclusive property
                                          18           notwithstanding such conversion.
                                          19           12.13. Cramdown. In the event that any Impaired Class is determined to have rejected
                                                the Plan in accordance with section 1126 of the Bankruptcy Code, the Debtor may invoke the
                                          20
                                                provisions of section 1129(b) of the Bankruptcy Code to satisfy the requirements for
                                          21    confirmation of the Plan. Debtor reserves the right to modify the Plan to the extent, if any, that
                                                Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification.
                                          22
                                                        12.14. Fees and Reporting to the United States Trustee. Prior to the Effective Date,
                                          23    the Debtor, and after the Effective Date, the Reorganized Debtor, is obligated to pay the Office of
                                          24    the U.S. Trustee all U.S. Trustee Fees. All U.S. Trustee Fees accruing prior to Confirmation of
                                                the Plan will be paid on or before the Effective Date pursuant to section 1129(a)(12) of the
                                          25    Bankruptcy Code. All U.S. Trustee Fees accruing post-Confirmation are due on a calendar
                                                quarter basis and will be reported on post-confirmation quarterly reports as required by the U.S.
                                          26    Trustee Guidelines. Until the entry of the Final Decree and case closing, the Debtor shall File,
                                                not later than twenty (20) days after the end of the calendar quarter which occurs after the entry
                                          27
                                                of the Confirmation Order, and every calendar quarter thereafter, a report of the action taken by
                                          28    the Reorganized Debtor and the progress made toward consummation of the confirmed Plan.

                                                                                                 28
                                                Case 15-14956-abl      Doc 300
                                                                           269      Entered 11/13/18
                                                                                            09/13/18 08:18:32
                                                                                                     16:49:35        Page 39
                                                                                                                          35 of 41
                                                                                                                                37


                                           2    U.S. Trustee Fees continue to be payable to the Office of the United States Trustee post-
                                           31   confirmation until such time as the case is converted, dismissed, or closed.
                                           42
                                           5            12.15. Entire Agreement. The Plan, as described herein, the Disclosure Statement and
                                           63   exhibits thereto, set forth the entire agreement and understanding of the parties hereto relating to
                                           7    the subject matter hereof and supersede all prior discussions and documents. No party hereto
                                           84   shall be bound by any terms, conditions, definitions, understandings or representations with
                                           95   respect to the subject matter hereof, other than as in expressly provided for herein or as may
                                          10    hereafter be agreed by the parties in writing.
                                          116
                                          12           Dated: September 13, 2018.
                                          137
                                                                                              /s/ Marc J. Randazza
                                          14
                                            8                                                 MARC J. RANDAZZA
                                          15
                                          169
                                          17    Prepared and submitted:
                                          10
                                          18
                                          19    By: /s/ Matthew C. Zirzow
                                          11
                                          20    LARSON ZIRZOW & KAPLAN, LLC
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12    ZACHARIAH LARSON, ESQ.
  LARSON ZIRZOW & KAPLAN, LLC




                                          22    Nevada Bar No. 7787
                                          13
                                          23    MATTHEW C. ZIRZOW, ESQ.
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24    Nevada Bar No. 7222
                                          14
                                          25    850 E. Bonneville Ave.
                                          26
                                          15    Las Vegas, Nevada 89101
                                          27
                                          28
                                          16    Attorneys for Debtor
                                          17

                                          18

                                          19
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28

                                                                                                29
                                                Case 15-14956-abl      Doc 300
                                                                           269     Entered 11/13/18
                                                                                           09/13/18 08:18:32
                                                                                                    16:49:35         Page 40
                                                                                                                          36 of 41
                                                                                                                                37


                                           2                                           SCHEDULE 1.1.46
                                           31
                                           42                               PRESERVED LITIGATION CLAIMS
                                           5
                                           63           All defined terms used herein shall have the meanings set forth in the Plan. The
                                           7    following is a non-exhaustive list of potential parties against whom the Debtor, and/or the
                                           84   Reorganized Debtor may hold Litigation Claims. The Debtor and Reorganized Debtor reserve
                                           95   their right to modify this list to amend or add parties or causes of action, but disclaim any
                                          10    obligation to do so. The following Litigation Claims held by the Debtor are expressly reserved
                                          116   and retained:
                                          12
                                          137           1.     All actions relating to any tax refunds from the Internal Revenue Service,
                                          14    Department of the Treasury, or any applicable state or local taxing authorities, including but not
                                            8   limited to in Nevada, California, Florida, Connecticut, Massachusetts, due and owing or that may
                                          15
                                          169   be due and owing to the Debtor, or otherwise arising under, out of, in connection with or related
                                          17    thereto.
                                          10
                                          18
                                          19           2.      Avoidance Actions and Litigation Claims arising out of transactions involving,
                                          11
                                          20    concerning, or related to the Debtor.
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22            3.      Any and all claims or judgments against Crystal Cox, Elliot Bernstein, or any
                                          13
                                          23    parties acting in coordination or conspiracy with the foregoing.
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24
                                          14            4.      Any and all rights or claims with respect to any insurance policy, including
                                          25
                                                without limitation for damages or the recovery of or reimbursement of any attorneys’ fees and
                                          26
                                          15    costs incurred in any matters.
                                          27
                                          28
                                          16            5.       Any and all claims that may have accrued against the Excelsior Parties from and
                                                after the effective date of the Excelsior Settlement Agreement.
                                          17

                                          18            6.     All other rights, privileges, claims, actions, or remedies, whether arising at law or
                                                in equity.
                                          19
                                                        7.      Unless Avoidance Actions or Litigation Claims against any Person are expressly
                                          20    waived, relinquished, released, compromised, or settled by the Plan or any Final Order, the
                                                Debtor expressly reserves for his benefit, and the benefit of Reorganized Debtor, all Avoidance
                                          21
                                                Actions and Litigation Claims, and therefore no preclusion doctrine (including, without
                                          22    limitation, the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,
                                                estoppel (judicial, equitable, or otherwise), or laches shall apply to such Avoidance Actions or
                                          23    Litigation Claims after the Effective Date of the Plan. In addition, the Debtor expressly reserves
                                                for his benefit, and the benefit of Reorganized Debtor, the right to pursue or adopt any claims
                                          24    alleged in any lawsuit in which the Debtor is a defendant or an interested party, against any
                                          25    Person, including plaintiffs and co-defendants in such lawsuits.

                                          26
                                          27

                                          28

                                                                                                30
                                                Case 15-14956-abl   Doc 300
                                                                        269   Entered 11/13/18
                                                                                      09/13/18 08:18:32
                                                                                               16:49:35   Page 41
                                                                                                               37 of 41
                                                                                                                     37


                                           2                                     SCHEDULE 5.1
                                           31
                                           42                       EXECUTORY CONTRACTS AND UNEXPIRED
                                           5                           LEASES PROPOSED TO BE ASSUMED
                                           63
                                           7                                                                              Proposed
                                           84    Counterparty                   Description                               Cure
                                           95
                                          10     None.                                                                    $0.00
                                          116
                                          12
                                          137
                                          14
                                            8
                                          15
                                          169
                                          17
                                          10
                                          18
                                          19
                                          11
                                          20
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          21
                                          12
  LARSON ZIRZOW & KAPLAN, LLC




                                          22
                                          13
                                          23
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          24
                                          14
                                          25
                                          26
                                          15
                                          27
                                          28
                                          16

                                          17

                                          18

                                          19
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28

                                                                                        31
